<   Fill inth. s information to identify yourcase:                                                                                                           FILED USBC CLRK PHM
    ^,, SHIRLEYANN BARR
                      FiistName                         Middle Name                      last Name
                                                                                                                                                              2019SPR24^11:18
    Debtor?
    (Spouse, iffting) KnitName                          MkldeName                        LastName

    United StatesBankruptcy Courtforthe: DistrictofArizona
    Case number                                                                                                                                                            Q Check if this is an
                      (ifknown)                                                                                                                                                amendedfiling



Official Form 106Sum
                                                                                                            494°
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you fite
your original forms, you must fill out a new Summary and check the box at the top of this page.


Parti:           Summarize Your Assets


                                                                                                                                                                        Your assets

                                                                                                                                                                        Value ofwhat you own
1. Schedule WB: Property (Offlcial Form 106A/B)
      la. Copy line55, Total real estate, from ScheduleA/B.......................................................................................................... $

      1b.Copyline62,Total personalproperty,from ScheduteAS...............................................................................................                  $          4,500.00

      1c. Copy line63, Total ofall property on Sc/»ecft<feA®.........................................................................................................                 4. 500. 00


Part 2;         Summarize Your Liabilities



                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe
2- Scftecfote D; Creditors Who Have Claims Secured by Property (Official Form 106D)
      2a.Copythetotalyoulistedin ColumnA, Amountofclaim,atthe bottomofthelast pageofPart1 ofScheduleD............ ^

3    Scftedute E/F: Creditors Who Have Unsecured Claims (Offrcial Form 106E/F)
      3a. Copy thetotal claims from Part 1 (priority unsecured claims) from line 6e of ScheduleE/F.

     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F



                                                                                                                                          Yourtotalliabilities             $       15>961-00

Part 3.         Summarize Your Income and Expenses


4. ScheduleI: Your Income (Official Form 1061)
     Copyyourwmbinedmonthlyincomefromtine12ofScftedu/e/.......................................................................................... ^
5. ScheduleJ:YourExpenses(OffteialForm 106J)
     Copy your monthly expenses from line 22c of ScAedute J....................................................................................................            $            u"' -'




Official Fonn 106Sum                                   Summary of Your Assets and Liabilities and Certain Statistical Information                                                page 1 of 2

              Case 2:19-bk-04943-PS                                   Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                                             Desc
                                                                      Main Document     Page 1 of 49
   Debtor 1        SHIRLEY ANN BARR                                                                Case number tliumn




    Pa rt 4:      Answer These Questions for Administrative and Statistical Records


    6. Are you filing for bankruptcy underChapters 7, 11, or 13?

       Q No.Youhavenothingtoreportonthispartoftheform.Checkthisboxandsubmitthisformtothecourtwithyourotherschedules.
       Bl Yes

    7 Whatkind of debt do you have?

                                                           Consumer debts are those "incurred by an individual primarily for a personal,
              family, or householdpurpose." 1 1 U.S.C. § 101(8). Rll out lines &-9gforstatisticalpurposes. 28 U.S.C. § 159.
       Q Yourdebtsarenotprimarilyconsumerdebts.Youhavenothingtoreportonthispartoftheform.Checkthisboxandsubmit
          this form to the courtwithyour other schedules.



    8- From the Statementof Your Current Monthly Income:Copy yourtotal current monthly income from Official
       Form 122A-1 Line 11; OR. Form 122B Line 11; OR, Form 122C-1 Une 14.                                                                         0. 00




   9- Copy the following special categories of claims from Part 4, line 6 of ScheduleE/F:


                                                                                                          Total claim


        From Part4 on ScheduleE/F, copy the following:


       9a. Domesticsupport obligations (Copy line 6a.)                                                    $                   0.00


       9b. Taxesand certain otherdebtsyou owethe government (Copy line 6b.)                               $                   0.00

      9c. Claims fordeath or personal injurywhite you were intoxicated. (Copy line 6c.)                   $                   0.00

      3d. Student loans. (Copy line 6f.)                                                                  $                   0. 00

      9e. Obligationsarising out of a separationagreementor divorcethat you did not report as             $                   0.00
          priority claims. (Copy line 6g.)

      9f. Debtsto pension or profit-sharing plans, and other similardebts. (Copy tine 6h.)                $                   0.00

      9g. Total. Add lines 9a through 9f.                                                                                     0.00




Official Form 106Sum Summary of Your Assets and LiabilitiesandCertain Statistical Information                                              page 2 of 2

                Case 2:19-bk-04943-PS                    Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                    Desc
                                                         Main Document     Page 2 of 49
Fill in this information to identify your case and this filing:


Debtor 1
                    SHIRLEY ANN BARR
                    RnitNami                     Middbftama                LastName

Debtors
(Spouse, if fiBng) HistName                      MiddeName

Urated States Bankruptcy Courtfor the: District OfArizona

Case number
                                                                                                                                               Q Checkifthisis an
                                                                                                                                                 amended filing

Official Form 106A/B
                                                                                                                                                             12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answerevery question.

Part 1:       Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or haveany tegal or equitable interest in any residence, building, land, or similarproperty?
   21 No. GotoPartZ
   U Yes. Where is the property?
                                                                     What is the property? Checkallthatapply.          Do not deductsecuredclaims or exemptions. Put
                                                                     Q Singte-familyhome                               the amount cf anysecured claimson ScheduleD-
     1. 1.                                                                                                             CrecStors WhoHave Claims Securedby Property.
                                                                     Q Duplexormulti-unitbuikfing
             Street acMress, if available, or other description
                                                                     Q Condominium or cooperative                      Current value of the      Current value of the
                                                                     Q Manufacturedormobile home                       entire property?          portion you own?
                                                                     Q Land
                                                                     Q Investmentproperty
                                                                     Q Timeshare                                       Describe the nature of your ownership
             City                            State      ZIPCode                                                        interest (such as fee simple, tenancy by
                                                                     a Other                                           the entireties, or a life estate), if known.
                                                                     Who has an interest in the property? Check one-
                                                                     Q Debtor1 only
             County                                                  a0 ebtor2only
                                                                     Q Debtor1 andDebtor2 only                         Q Check if this is community property
                                                                                                                          (see instructions)
                                                                     Q At teast one ofthe debtors and another
                                                                     Other information you wishto add about this item, such as local
                                                                     property identificationnumber
   Ifyou own or have more than one, list here:
                                                                    What is the property? Checkallthatapply.           Do not deduct secured claims or exemptions- Put
                                                                    Q Singte-famityhome                                the amount of any secured claims on ScheduteD:
     1.2.                                                                                                              CrecStofsWhoHaveClaims Securedby Pioperty.
                                                                    Q   Duplex or mutti-unit buiUing
             Street acMress, if available, or other descriptton
                                                                    Q   Condominium or cooperath/e                     Current value of the      Current value of the
                                                                    Q   Manufacturedormobile home                      entire property?          portion you own?
                                                                    Q   Land                                           $               $
                                                                    Q Investmentproperty
                                                                    Q Timeshare                                        Describethe nature of your ownership
             City                             State     ZIP Code                                                       interest (such as tee simple, tenancy by
                                                                    Q Other                                            the entireties, or a life estate), if known.
                                                                    Who has an interest in the property? check one
                                                                    Q Debtor1 only
             County
                                                                    Q Debtor2 only
                                                                    Q Debtor1 andDebtor2 only                          Q Check ifthis is community property
                                                                    Q At leastoneofthe debtorsandanother                 (qeeinstructions)
                                                                    Other information you wishto add about this item, such as local
                                                                    property identification number:


Official Form 106A/B                                                 Schedule A/B: Property
              Case 2:19-bk-04943-PS                               Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                  Desc
                                                                  Main Document     Page 3 of 49
 Debion              SHIRLEY ANN BARR                                                                    Case number (if known




                                                                      What is the property? Checkalithatapply.              Do not deduct secured claims or exemptions. Put
     1. 3.
                                                                      Q Singte-familyhome                                   the amount of any secured ctaimson ScftedufeD;
                                                                                                                            CrecSlors Who Have Claims Secured by Property.
              Street address, if available, or other description      Q Duptexormutti-unitbuikling
                                                                      Q Condominiumorcooperative                            Current value of the      Current value of the
                                                                                                                            entire property?          portion you own?
                                                                      Q Manufactured ormobile home
                                                                      Q Land
                                                                      Q Investmentproperty
              City                            State      ZIP Code     Q Timeshare                                           Describethe nature of your ownership
                                                                                                                            interest (such as fee simple, tenancy by
                                                                      0 Other                                               the entireties, or a life estate}, if known.
                                                                     Who has an interest in the property? Checkone-
                                                                      Q Debtor1 only
             County
                                                                      0 Debtor2 only
                                                                      a Debtor 1 andDebtor2 only                            Q Checkifthisiscommunityproperty
                                                                      Q Atleastoneofthedebtorsandanother                         (see instructions)

                                                                     Other information you wish to add about this item, such as local
                                                                     property identification number:



2 Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages                                                      0. 00
   you have attached for Part 1. Write that number here.




Part 2:        Describe Your Vehicles



Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. Ifyou tease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3 Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
   a No
   a Yes

   31 Make:                                CHEVY                     Who has an interest in the property? Checkone.         Do not deduct secured claims or exemptions- Put
      Model:                               IMPALA                    0 Debtor1 only                                         the amount of any secured claims on Schedule D:
                                                                                                                            Cfecftofs Who Have Claims Secured by Pioperty.
                                                                     a Debtor2 only
             Year:               2006                                                                                       Current value of the      Current value of the
                                                                     Q Debtor1 andDebtor2 only
             Approximatemileage: 127000                              Q Atleastoneofthedebtorsandanother
                                                                                                                            entire property?          portion you own?

             Other information:
                                                                      Q Check if this is community property (see            $          4, 000.00 $               3,400.00
                                                                        instructions)



   If you own or have more than one, describe here:

   3.2.      Make:                                                   Who has an interest in the property? Checkone          Do not deduct secured claims or exemptions. Put
                                                                                                                            the amount of any secured daims on ScheduleD:
             Model:                                                  Q Debtor1 only                                         Creditors Who Have Claims Secured by Property.
                                                                     Q Debtor2 only
             Year:                                                                                                          Current value of the      Current value of the
                                                                     Q Debtor1 andDebtor2 only
             Approximate mileage:                                                                                           entire property?          portion you own?
                                                                     Q Atleastoneofthedebtorsandanother
             Other information:
                                                                     Q Checkifthis is community property (see
                                                                        instructions)




Official Form 106A/B                                                  Schedule A/B: Property                                                                 page 2
              Case 2:19-bk-04943-PS                                Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                      Desc
                                                                   Main Document     Page 4 of 49
 Debtor 1       SHIRLEY ANN BARR                                                              Case number (ikimin)




    33      Make:                                        Who has an interest in the property? Check one         Do not deduct secured claims or exemptions. Put
                                                                                                                the amount of any secured claims on ScftecfcteD;
            Model:                                       Q Debtor1 only                                         Credftcrs WinHave Claims SecurecfbyPioperty.
                                                         Q Debtor2 only
            Year:                                                                                               Current value of the      Current value of the
                                                         l-l Debtor 1 andDebtor2 only
                                                                                                                entire property?          portion you own?
            Approximate mileage:                         Q Atleastoneofthedebtorsandanother
            Other information:
                                                         Q Checkifthis is communityproperty(see
                                                             instructions)


                                                         Who has an interest in the property? Check one.        Do not deduct secured claims or exemptions- Put
    3. 4.   Make:
                                                                                                                the amountof anysecured claims on Schedule0:
            Model:                                       a Debtor1 only                                         CrecStorsWhoHaveClaims Securedby Property.
                                                         Q Debtor2 only
            Year:                                                                                               Current value of the      Current value of the
                                                         Q Debtor1 andDebtor2 only
                                                                                                                entire property?          portion you own?
            Approximate mileage:                         Q Atleastoneofthedebtorsandanother
            Other information:
                                                         Q Checkif this is community property (see
                                                            instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
    Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
    ZlNo
   a Yes

    4. 1.   Make:                                        Whohasan interest in theproperty? Checkone.            Qono,deductsecuredclaimsorexempb-ons.Put
                                                                                                                the amount of any secured claims on ScheduleD:
            Model:                                       ODebtorlonty                                           CreoBas WhoHave CfemisSecuredby Pioperty.
                                                         a Debtor2 only
            Year
                                                         Q Debtor1 andDebtor2 only                              Current value of the      Current value of the
            Other intbnnalion:                           Q At leastoneofthedebtorsandanother                    entire property?          portion you own?

                                                         Q Checkifthis is communityproperty (see
                                                            instructions)



   Ifyou own or have more than one, list here:

    42      Make:                                        Whohas an interest in the property? Checkone.          Do not deductsecured claims or exemptions. Put
                                                                                                                the amount of any secured claims on ScheduleD:
            Model:                                       Q Debtor1 only                                         Creditors WhoHaveClaims Secured&y Picpa'ty.
                                                         0 Debtor2 only
            Year:                                                                                               Current value of the      Current value of the
                                                         QOebtoM and Debtor 2 only
                                                                                                                entire property?          portion you own?
            Other information:                           Q At leastoneofthedebtorsandanother

                                                         Q Check if this is community property (see
                                                            instructions)




5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages                                  3, 400. 00
  you haveattachedfor Part 2. Writethat number here




Official Form 106A/B                                      Schedule A/B: Property                                                                  page3
             Case 2:19-bk-04943-PS                  Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                          Desc
                                                    Main Document     Page 5 of 49
 Debtor 1       SHIRLEY ANN BARR                                                                   Case number (ytoown)




 Part 3:       Describe Your Personal and Household Items

                                                                                                                            Current value of the
 Do you own or have any legal or equrtable interest in any of the following items?
                                                                                                                            portion you own?
                                                                                                                            Do not deduct secured claims
                                                                                                                            or exemptions.

6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
      QNO
      B Yes. Describe......... MISC furnishings                                                                                                100.00

7.    Electronics

      Examples: Televisions and radios; audio. video, stereo, and digital equipment; computers, printers, scanners; musk;
                    coflections;electronic devicesincludingcell phones, cameras, media players, games
      a No
      B Yes.Describe.......... j^/ Q^/QCOMPUTER                                                                                                300.00

8. Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp, coin, or baseballcard collections; other collections, memorabilia, collectibles
      a No
     i-1 Yes. Describe.

9. Equipment for sports and hobbies
     Examples: Sports, photographic,exercise,and otherhobbyequipment; bicycles, pooltables, golfclubs, skis; canoes
                 and kayaks; carpentry tools; musical instruments
     B No
     a Yes. Describe.

10. Firearms

     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
     a No
     Q Yes. Describe.

11 Clothes
     Examples: Everyday clothes, furs. leather coats, designer wear, shoes, accessories
     a No
     a Yes. Describe.......... Everyday clothes                                                                                               400. 00

12.Jewelry
     Examples:Everydayjewelry, costumejewelry, engagementrings,weddingrings, heirtoomjewelry, watches,gems,
                gold, silver
     a No
     Q Yes. Describe.
13. Non-farm animals

     Examples: Dogs, cats, birds, horses
     a No
     Q Yes. Describe.

14 Any otherpersonalandhousehold items you didnot already list, includingany healthaidsyou didnot list
     ta No
     a Yes. Givespecific
        information.


15. Addthe dollarvalue ofall of yourentries from Part3, includinganyentries for pages you haveattached                                       800.00
     for Part 3. Write that number here.



Official Form 106A/B                                        ScheduleA®:Property                                                         page 4
             Case 2:19-bk-04943-PS                      Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                             Desc
                                                        Main Document     Page 6 of 49
 Debtor 1         SHIRLEY ANN BARR                                                               Case number (»»no«n)




Pa rt 4:      Describe Your Financial Assets


Do you own or haveany tegal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                 portion you own?
                                                                                                                                 Do not deduct secured claims
                                                                                                                                 or exemptions.


16. Cash
   Examples: Moneyyou have in your wallet, in your home, in a safedeposit box, and on hand whenyou file your petition

    (3 No
   a Yes.                                                                                                       Cash:




17. Deposits of money
   Examples: Checking, savings, or other financialaccounts;certificates of deposit; shares in credit unions, brokerage houses,
             and othersimilar institutions. Ifyou have multiple accountswith the same institution, list each.
   a No
   a Yes.                                                                 Institutwn name:



                                       17. 1. Checking account:                                                                   $

                                       17.2. Checkingaccount                                                                      $

                                       17.3. Savings account                                                                      $_
                                       17. 4. Savings account:

                                       175- Certificates of deposit

                                       17-6. Other financial account:                                                             $

                                       17-7- Other financial account:                                                             $L
                                       17. 8. Other financial account:                                                            $-
                                       17. 9. Other financial account:                                                            $




18. Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accountswith brokerage firms, money market accounts
   21 No
   Q Yes.................              Institution or issuer name:

                                                                                                                                  $

                                                                                                                                  $

                                                                                                                                  $-



19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
   an LLC, partnership, andjoint venture
   S3 No                               Nameofentity:                                                           % ofownership:
   a Yes-Givespecifk:                                                                                          0% %               $
       information about
       them.........................                                                                            U7° %             $
                                                                                                                0%                $




Official Form 106A/B                                                     ScheduleA/B: Property                                                page 5
             Case 2:19-bk-04943-PS                                Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                        Desc
                                                                  Main Document     Page 7 of 49
 Debtor 1      SHIRLEY ANN BARR                                                                  Case number </tmwn)




20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable inslmments are those you cannot transfer to someone by signing or delivering them.

    el No
    0 Yes. Give specific      Issuer name:
       information about
       them.

                                                                                                                                 $
                                                                                                                                 $



21 Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b). thrift savingsaccounts, or other pension or profit-sharing plans
    a No
   a Yes. Listeach
        account separately. Type ofaccount:              Institution name:

                              401(k) or similar plan:

                              Pension plan:                                                                                      $

                              IRA:                                                                                               $

                              Retirement account:                                                                                $

                              Keogh:                                                                                             $-
                              Additional account:


                              Adcfittonal account:




22. Security deposits and prepayments
   Your share of all unused deposits you have made so that you may continue service or use from a company
   Examples: Agreementswithlandlords, prepaid rent. public utilities (electric, gas, water), telecommunications
   companies, or others

   a No
   SZtY es                                           Institution name or individual:

                              Electric:

                              Gas:

                              Heatingoil-                                                                                        $-
                              Securitydepositonrentalunit: PATRICIA JIMERSON                                                     $
                                                                                                                                             300.00
                              Prepaid rent:                                                                                      $

                              Telephone:                                                                                         $

                             Water:                                                                                              $
                              Rented furniture:
                                                                                                                                 $
                              Other:
                                                                                                                                 $-


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
   Bi No
   Q Yes......................... Issuernameanddescripfion:
                                                                                                                                 $-
                                                                                                                                 $
                                                                                                                                 $-

Official Form 106A/B                                              Schedule A/B: Property                                                page6
             Case 2:19-bk-04943-PS                         Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                             Desc
                                                           Main Document     Page 8 of 49
 Debtor 1     SHIRLEY ANN BARR                                                              Case number wimmm)




24. Interests in an education IRA. in an account in a qualifiedABLE program, or undera qualifiedstate tuition program.
   26 U.S.C. §§ 530(b)(1),529A(b),and 529(b)(1).
   a No
     Yes                            Institutionnameanddescription.Separatelyfiletherecordsofanyinterests.11 U.S.C.§ 521(c):
                                                                                                                                  s

                                                                                                                                  $

                                                                                                                                  $


25- Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
   exercisabtefor your benefit
   0 No
   Q Yes. Givespecific
       information about them..


28. Patents, copyrights, trademarks, trade secrets, and other intellectual property
   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

   el No
   Q Yes. Gwe specific
       information about them....


27. Licenses, franchises, and other general intangibles
   Examples:BuiUing permits, exclusive licenses, cooperative associationholdings, liquor licenses, professional licenses
   a No
   Q Yes. Give specific
       information aboutthem....


Money or property owed to you?                                                                                                    Current value of the
                                                                                                                                  portion you own?
                                                                                                                                  Do not deduct secured
                                                                                                                                  claims or exemptions.

28.Tax refunds owed to you
   a No
   Ql Yes. Givespecificinformation                                                                        Federal:            $
            about them, including whether
            you alreadyfiled the returns                                                                  State:              $
            and the tax years.
                                                                                                          Local:              $



29. Family support
   Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
   sa No
   Q Yes. Gwespecific information..
                                                                                                         Alimony:
                                                                                                          Maintenance:

                                                                                                         Support:

                                                                                                         Divorce settlement

                                                                                                         Property seWement:

30. Other amounts someone owes you
    Examples: Unpaidwages, disability insurancepayments, disabilitybenefits, sick pay. vacation pay, workers' compensalion,
               Social Security benefits; unpakt loans you made to someone else
   SO No
   Q Yes.Givespecificinfomiatfon...............



Official Form 106A/B                                      Schedule A/B: Property                                                            page?
            Case 2:19-bk-04943-PS                  Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                     Desc
                                                   Main Document     Page 9 of 49
  Debtor1        SHIRLEY ANN BARR                                                                                Case number (if known




 31. Interests in insurancepolicies
     Examples:Health, disability,or life insurance; healthsavingsaccount(HSA); credit, homeowner's,or renter's insurance
     a No
     a Yes.Nametheinsurancecompany                       companyname:                                               Beneficiaiy:                              Surrender or refund value:
               of each policyand list its value....
                                                                                                                                                              $

                                                                                                                                                              $

                                                                                                                                                              $

 32. Any interest in property that is due you from someone who has died
     Ifyouarethe beneficiaryofa livingtrust, expectproceedsfrom a life insurancepolicy, or arecurrentlyentitledto receive
     property because someone has died.
     a No
     Q Yes. Givespecificinformation..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples:Accidents,emptoymentdisputes, insuranceclaims, or rightsto sue
     a No
     a Yes. Describeeachclaim. .

34 Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
    to set off claims

    a No
    a Yes. Describeeachclaim .......



35.Any financial assets you did not already list
    a No
    Q Yes. Owespecificinformation..


36 Add the dollar value of all of yourentries from Part4, includinganyentries for pages you haveattached
    for Part 4. Writethat number here................................................................................................................ ^                       300.00



Part-sr- DescribeAny Business-Related Property You Ownor Have an Interest In. Ust any real estate hi Part1.
37.Do youown or haveany legal or equitableinterest in anybusiness-relatedproperty?
    B No.Goto Part6.
    a Yes. Goto line38.
                                                                                                                                                          Current value of the
                                                                                                                                                          portion you own?
                                                                                                                                                          Do not deduct securedclaims
                                                                                                                                                          or exemptrons.

38 Accounts receivable or commissionsyou already earned
    a No
    Q Yes. Describe.......
                                                                                                                                                          $

39. Office equipment, furnishings, and supplies
    Exampfes: Business-related computers, software, modems, printers, copers, fax macNnes, rygs, telephones, desks, chairs, electronic devices
    a No
    Q Yes. Describe.......



Official Form 106A/B                                                 ScheduleA/B: Property                                                                              page 8
              Case 2:19-bk-04943-PS                            Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                                      Desc
                                                               Main Document    Page 10 of 49
 Debtor1        SHIRLEY ANN BARR                                                          Case number (ifknown
                RretHame      UkMeNaw             laslName




40.Machinery, fixhires, equipment, supplies you use in business, and tools of your trade

   a No
   1-1 Yes. Describe.......


41. Inventory
   a No
   Q Yes. Describe......


42- Interests in partnerships or joint ventures
   a No
   a Yes. Describe....... Nameofentity:                                                                    % of ownership:

                                                                                                                   -% $
                                                                                                                   _% $
                                                                                                                   _% $

43.Customer lists, mailing lists, or other compilations
   Q No
   Q Yes. Doyourlists includepersonallyidentifiableinformation(asdefinedin 11 U.S.C. § 101(41A))?
             a No
             a Yes. Describe........


44.Any business-related property you did not already list
   a No
   Q Yes. Give specific                                                                                                      $
       information
                                                                                                                             $

                                                                                                                             $

                                                                                                                             $

                                                                                                                             $

                                                                                                                             $-

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
   Tor Part 5. Write that number here.




Part 6:      Describe Any Farm-and Commercial Fishing-Related Property You Own or Have an Interest In.
             If you own or have an interest in farmland, list it in Part 1.


46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-relatedproperty?
   3 No.Goto Part7.
   a Yes. Go (D line 47.
                                                                                                                             Current value of the
                                                                                                                             portion you own?
                                                                                                                             Do not deduct securedclaims
                                                                                                                             or exemptions.
47 Farm animals
   Examples:Livestock, poultry, farm-raisedfish
   a No
   a Yes...




Official Form 106A/B                                         ScheduleA/B: Property                                                        page 9
           Case 2:19-bk-04943-PS                      Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                               Desc
                                                      Main Document    Page 11 of 49
 Deuo,1        SHIRLEYANN BARR
                HBtName       MktlBNme            lastName
                                                                                                   casenunAer ^

48.Crops-either growingor harvested
    a No
    Q Yes. Givespecific
        t'nfomiatton.

49 Farm andfishingequipment. implements, machinery, fixtures, and tools of trade
    a No
    a Yes.


50. Farm andfishingsupplies, chemicals, and feed
    a No
    a Yes.


51.Any farm-and commercial fishing-relatedproperty you did not already list
    a No
    Q Yes. Givespecific
       information.


52. Add the dollar value of all of yourentries from Part 6, including any entries for pages you have attached                               Q.OQ
    for Part G. Write that number here




Part         Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
   Examples: Season tickets, country dub membership
    (3 No
    Q Yes. Give specific
       information..




54 Add (he dollar value of all of your entries from Part 7. Write that number here                                                      0.00



Pa rt 8:     List the Totals of Each Part of this Form


55 Part 1: Total real estate, line 2                                                                                  .
                                                                                                                          » <          0.00

56 Part 2: Total vehicles, line 5                                         $
                                                                                      3, 400. 00

57.Part 3: Total personal and household items, line 15                    $-.           800.00

58. Part 4: Total financial assets, line 36                               $-            300. 00

59- Part 5: Total business-related property, line 45                      $
                                                                                           0.00

60.Part 6: Tola! farm-and fishing-relatedproperty, line 52                $
                                                                                           0.00

61.Part 7: Total other property not listed, line 54                     +$                 0.00

62Totalpersonalproperty.Addlines56through61.....................          $           4'500-00 Copypersonalpropertytotal-^ +$     4,500.00


63.Total of all property on ScheduleA/B. Add line 55 + tine 62..                                                                  4,500.00


Official Form 106A/B                                         Schedule A/B: Property                                               page 10

           Case 2:19-bk-04943-PS                      Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                            Desc
                                                      Main Document    Page 12 of 49
  Fill in this information to identify your case:


  Debtor 1        SHIRLEY ANN BARR

  Debtors
  (Spouse, if flGng) FildNane             NMdeName

  UnitedStatesBanhrupteyCourtforthe:Districtof Arizona

  Case number                                                                                                                   Q Check ifthis is an
  (If known)
                                                                                                                                    amended filing



 Official Form 106C
                                %<?.                                                                                                          04/16

Beascompleteandaccurateaspossible. Ifhw married peopleare filingtogether, bothareequallyresponsiblefor supplying correct information.
Usingtheproperty you listed on ScheduleA/B: Property(Oflicial Form 106A/B)asyoursource, listthe propertythatyouclaim asexempt Ifmore
spaceis needed,fill outandattachto thispageas manycopiesof Part2: AdditionalPageas necessary.Onthetop ofany additionalpages,write
your name and case number (if known).

Foreachitem ofproperty you claimas exempt, you must specify the amount oftheexemptionyou claim. Onewayof doingso is to state a
Specificdollaramountas exempt Alternatively, you may claim thefull fairmarket valueoftheproperty beingexempted up to theamount
ofany applicablestatutory limit Someexemptions-suchas thoseTorhealth aids, rights to receive certain benefits, and tax-exempt
retirement funds-may be unlimited in dollar amount However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount


  Part 1       Identify the Property You Claim as Exempt


  1. Which set of exemptions are you claiming? Check one only, even if your spouse is Ring with you.
                                                                        i. 11 U.S.C. § 522(b)(3)
     Q Youareclaiming federal exemptions. 11 U. S.C. § 522(b)(2)


 2. For any property you list on Schedule MB that you claim as exempt, fill in the information below.


      Brief description of the property and line on   Current value of the     Amount of the exemptton you claim    Specific taws that allow exemption
      Schedule UB that lists this property            portion you (mm

                                                       Copy the value from     Checkonlyoneboxforeachexemptkin.
                                                       ScheduleA^

     Brief
     description:
                           do      in                  $400.00                 0 $ 400.00                           Ariz. Rev. Stat. Ann. § §
                                                                               Q 100%offairmarketvalue,upto         33-1123, 33-1125and33-
     Line from
     Schedule AS:          11                                                      any applicablestatutory limit

     Brief
     description:
                           Household goods             $100. 00                ^$100,00                             A.R. S. § 33-1123
     Line from                                                                 Q 100% offairmarket value, upto
     SchedufeAS:                                                                   any applicable statutory limit

     Brief
     description:
                           CAR                         $3400. 00               ei$ 3,400.00                         (Ariz. Rev. Stat. § 33-1125
     Line from                                                                 Q 100%offairmarket value, upto
     ScftedufeAB;                                                                 any applicable statutory limit


 3. Are you claiminga homesteadexemption of more than $160,375?
     (Subjectto adjustmenton 4/01/19andevery3 yearsafterthatforcasesfiledonor afterthe dateofadjustment)
         No
     Q Yes. Didyou acquire the property covered bythe exemption within 1,215days before you filedthiscase?
         2f No
          a Yes


Official farm 106C                                    ScheduleC: The Property You Claim as Exempt                                        page 1 of.
             Case 2:19-bk-04943-PS                    Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                 Desc
                                                      Main Document    Page 13 of 49
Debtor 1          SHIRLEY ANN BARR                                                         Case number (itaawn
               RretHan*




  Part 2:     Additional Page

       Brief description of the property and line    Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
       on Schedule AB that Usts this property        portion you own
                                                     Copy the vahie from    Check only one box for each exemption
                                                     ScheduleA^

      Brief
      description:                                                          a$.
      Line from
                                                                            Q 100%affairmarket value. upto
      ScheduleAS:                                                              any applicable statutory limit

      Brief
      description:                                                          a$.
      Line from
                                                                            Q 100%offairmarketvalue,upto
      Schedule MB:                                                             any applicablestatutory limit


      Brief               Electronics                            300.00 ^$             300. 00                      A. R.S. § 33-1123
      description:
      Line from           7
                                                                            1-1 100%offairmarketvalue,upto
      Schedule AS:                                                             any applicable statutory limit

      Brief
      description:                                                          a$
      Line from
                                                                            Q 100%offairmarketvalue,upto
      Schedule MB:                                                             any applicable statutory limit

      Brief               SECUIPT DEPOSIT                        300. 00 6^$           300.00                       (Ariz. Rev. Stat. §§ 33-1123,
      description:                                                                                                  33-1125 and 33-1127
      Line from
                                                                            Q 100%offairmarketvalue,upto
                          22                                                   any applreable statutory limit
      Schedule MB:

      Brief
      description:                                                          a$
      Line from
                                                                            Q 100%offairmarketvalue,upto
      Schedule MB:                                                             any applicable statutory limit

      Brief
      description:                                                          a$
      Line from
                                                                            Q 100% of fair market value, up to
      ScheduleA/B:                                                             any applicable statutory limit

     Brief
     description:                                                           a$.
      Line from
                                                                            a 100% of fair market value, up to
      ScheduleA/B:                                                             any applicable statutory limit


      Brief
     description:                                                           a$
      Line from                                                             Q 100%offairmarketvalue, upto
      Schedule A/B:                                                            any applicable statutory limit

      Brief
     description:                                                           a$
      Une from
                                                                            Q 100%offairmarketvalue, upto
      Schedule MB:                                                             any applicable statutory limit

      Brief
     description:                                                           a$
      Line from
                                                                            Q 100%offairmarketvalue, upto
      Schedule A/B:                                                            any applicable statutory limit


     Brief
     description:                                                           a$
     Line from
                                                                            Q 100% affair market value, up to
     Schedule A/B:                                                             any applicable statutory limit



Official Form 108C                                  ScheduleC: The Property You Claim as Exempt                                       page 2 of_
           Case 2:19-bk-04943-PS                    Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                   Desc
                                                    Main Document    Page 14 of 49
  Fill in this information to identify your case:

  Debtor 1         SHIRLEY ANN BARR
                    FiretName                   MkldteName

  Debtor 2
  (Spouse, iffiling) FhstNane                   Wkl*. Name


  UnitedStatesBanta-uptcyCourtforthe: DistrictOfArizona

  Case number
  (If known)                                                                                                                                        Q Check ifthis is an
                                                                                                                                                        amendedfiling

  Official Form 106D
  Schedule D: Creditors                                           o Have Claims Secured by Property                                                                   12/15
  Beascompleteandaccurateas possible. Iftoo marriedpeoplearefilingtogether, bothareequally responsiblefor supplying correct
  information. If morespaceis needed, copythe AdditionalPage,fill it out, numbertheentries, andattachit to this form. Onthetop of any
  additional pages, write your name and case number (if known).

 1. Do any creditors have claims secured by your property?
       Q No.Checkthisboxandsubmitthisformtothecourtwithyourotherschedules.Youhavenothingelsetoreportonthisform.
       S(Yes.Fillinalloftheinformationbetow.

 Part 1:        List All Secured Claims
                                                                                                                     Column A               CohannB               CotisnnC
 2. Listaltsecuredclaims. Ifa creditorhasmorethanonesecuredclaim, listthecreditorseparately Amountofclaim                                   Value of collateral   Unsecured
       foreachdaim. Ifmorethanonecreditorhasa particularclaim listtheothercreditorsinPart2.                          DOnotdeductttie        thatsupports this     portion
       As much as possible, list the claims in alphabetical order according to the creditot's name.                  ygjug"o^coliateral.    daim                  Ifany

        CASH TIME                                        Describe the property that secures the claim:                            589. 00           4,000.00 $            0.00
       Creditors Name

         3925 N. 671h Ave.                             12006 IMPALA
       Number           Street

                                                        As of the date you fife, the claim is: Checkall thatapply.
                                                         Q Contingent
        PHOENIX                   AZ 85033               a Unliquidated
       City                      State   ZIP Code
                                                         Q Disputed
   Who owes the debt? Check one.                         Nature of lien. Checkall thatapply.
   ^f Debtor1 only                                           An agreement you made (such as mortgage or secured
   Q Debtor2 only                                            car loan)
   Q Debtorland Debtor2 only                             Q Statutory lien (such astax lien, mechanic's lien)
   Q At (eastoneofthedebtorsandanother                   Q Judgmentlienfroma lawsuit
                                                         U Other (including a righttooffset)
   a Check ifthisclaim relatesto a
          community debt
   Date debt was incurred                               Last 4 digits of account number.
|^2|                                                    Describe the property that secures the claim: $
       Creditors Name



       Number           Street
                                                        As of thedate you file, the claim is: Checkallthatapply.
                                                        a Contingent
                                                        Q Unliquidated
       City                      Slats   ZIP Code
                                                        Q Disputed
  Whoowesthe debt? Checkone.                            Natureof lien Checkall thatapply.
  Q Debtor1 only                                        Q An agreement you made (such as mortgage orsecured
  a Debtor2 only                                             car loan)
  Q Debtor land Debtor2 only                            a Statutory lien (suchastax lien, mechanic's lien)
  0 At leastone ofthedebtorsandanother                  Q Judgmentlienfroma lawsuit
                                                        Q Other (including a righttooffset)
  Q Checkifthisclaim relatesto a
         community debt
  Date debt was incurred                                Last 4 digits of account number
       Add the dollar value of your entries in Column A on this page. Write that number here:                                    589.00

 Official Form 106D                             Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of.
                Case 2:19-bk-04943-PS                         Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                             Desc
                                                              Main Document    Page 15 of 49
         in this information to identify your case:

    Debtor1          SHIRLEY ANN BARR
                      FiretName                Middle Name

    Debtors
    (Spouse, iffiiing) RrstName                UiddeName

    United States Bankruptcy Court for the: District of Arizona

    Case number
                                                                                                                                                    a Checkifthisisan
    (Ifknown)                                                                                                                                          amended filing

 Official Form 106E/F
 Schedule E/F: Creditors                                                 Have Unsecured Claims                                                                      12/15
 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITf claims and Part 2 for creditors with NONPRIORITV claims.
 Listtheotherpartyto anyexecutorycontractsor unexpiredteasesthatcould result Ina ctaim. Also listexecutorycontractson Schedule
 AB; Property (Official Form 106A/B) and on Schedule G: Executory Contracts andUnexpired Leases(Official Form 106G). Donot include any
 creditors with partially secured claims that are listed in Schedule D:Creditors WhoHave Claims Secured byProperty. Ifmore space is
 needed, copy the Partyou need, fill it out, number theentries in theboxes ontheleft. Attach theContinuation Pageto this page. Onthetop of
 any additional pages, write your name and case number (if known).

 Part            List All of Your PRIORITY Unsecured Claims

 1. Do any creditors havepriority unsecuredclaimsagainstyou?
      &3 No. Goto Part2.
      a Yes.
 2. Listall ofyourpriority unsecuredclaims. Ifa creditorhasmorethanonepriorityunsecureddaim, listthecreditorseparatelyforeachdaim.For
    each claim listed, identifywhattype ofclaim it is. Ifa daim hasboth priorityandnonpriority amounts, listthat claim here andshowboth priority and
    nonpriority amounts As much aspossibtejist the claims in alphabetteal orderaccording to the creditor's name. Ifyou havemore than two priority
     unsecuredclaims, fill out<heContinuationPageof Part 1 . Ifmore thanonecreditorholdsa partteularclaim, listtheothercreditorsin Part3-
     (For an explanation ofeach type of claim, see the instructions forthis form inthe instruction booklet.)
                                                                                                                                Total claim       Priority        Nanpriority
                                                                                                                                                  amount      amount

E                                                                 Last4 digitsof accountnumber _ _ _ _ 3                                      $              $_
       Priority Creditors Name
                                                                  When was the debt incurred?
       Number


                                                                  As of the date you file, the daim is: Check all that apply.
       City                          State     ZIPCode            Q Contingent
                                                                  Q Unliquidated
       Who incurred the debt? Check one-
                                                                  Q Disputed
       Q Debtor 1 only
       Q Debtor 2 orty                                            Type of PRIORITYunsecured claim:
       Q Debtor1 and Debtor2 only                                 Q Domesticsupportobligations
       Q At least one of the debtors and another
                                                                  Q Taxesandcertainotherdebtsyouowethegovernment
       Q Checkifthisclaimisfora communitydebt                     Q Claimsfordeathorpersonalinjurywhileyouwere
                                                                      intoxicated
       Is the daim subject to offset?
       a No                                                       Q Other. Specify
       0 Yes

       Priority Creditor's Name
                                                                  Last4 digitsofaccountnumber _ _ _ _ S
                                                                  When was the debt incurred?
       Number          Street
                                                                  As ofthedateyoufile, the claim is: Checkallthatapply.
                                                                  Q Contingent
       CHy                           Stats     ZIPCode            Q Unliquidated
       Who incurred the debt? Checkone.                           Q Disputed
       1-1 Debtor 1 only
                                                                  Type of PRIORIT/unsecured claim:
       Q Debtor 2 only
       a Debtor 1 andDebtor2 only                                 U Domesticsupportobligations
       Q Atleastoned thedebtorsandanother                         Q Taxesandcertainotherdebtsyouowethegovernment
       Q Checkifthisclaimisfora communitydebt                     Q Claimsfordeathorpersonalir^urywhiteyouwere
                                                                     intoxicated
       Is the claim subject to offset?                            D Other. Specify
       UNO
       a Yes

Official R»rm 106E/F
                Case 2:19-bk-04943-PSSchedule
                                        Doc E/F:
                                              4 Creditors Who Have Unsecured Claims
                                                 Filed 04/24/19        Entered 04/25/19 13:33:16                                                        Desc
                                                                                                                                                        page 1 of_

                                        Main Document          Page 16 of 49
  Debtor1         SHIRLEY ANN BARR                                                                      Case number (/known)
                   RratNme        UiddeName         Ltd Name


   Part 1         Your PRIORITYUnsecured Claims - Continuation Page

   After listinganyentries onthis page, number them beginningwith 2.3, followedby 2.4, andso forth.                            Toted claim   Priority   Nonprfority
                                                                                                                                             amount     amount

 a
                                                                Last 4 digits of account number
        PriorityCredihWsName

                                                                When was the debt incurred?
        Number          Street


                                                                As of the date you file, the claim is: Check all that apply.
                                                                Q Contingent
        Cily                                   ZIPCode          Q Unliquidated
                                                                Q Disputed
        Who incurred the debt? Checkone.
        Q Debtor 1 only                                         Type of PRIORITYunsecured claim:
        a Debtor2 only
                                                                a Domesticsupportobligations
        Q Debtor1 andDebtor2 only
        Q At leastone of the debtors and another
                                                                Q Taxesandcertainotherdebtsyouowethegovernment
                                                                Q Claimsfordeathorpersonalinjurywhileyouwere
        Q Checkifthisdaimisfora communitydebt                       intoxicated

                                                                1-1 Other. Specify
       Is the claim subjectto offset?
       a No
       a Yes

a
                                                               Last4 digits of accountnumber
       Priortly Credltoi's Name

                                                               When was the debt incurred?
       Number          Street


                                                               As of the date you file, the daim is: Check all that apply
                                                               Q Contingent
       City                                   ZIPCode          Q Unliquidated
                                                               Q Disputed
       Who incurred the debt? Check one
       Q Debtor 1 only                                         Type of PRIORITYunsecured claim:
       Q Debtor2 only
                                                               1-1 Domestic support obligations
       E.3 Debtor1 andDebtor2 only
       Q At leastoneofthedebtoisandanother                     Q Taxesandcertainotherdebtsyouowethegovernment
                                                                   Claimsfordeathorpersonalinjurywhileyouwere
                                                                   intoxfcated
       Q Check ifthis claim is fora community debt
                                                               Q Other. Specify
       Is the claim subjectto offset?
       QNO
       a Yes
a
                                                               Last4 digits of accountnumber
       Priority Creditors Name

                                                               When was (he debt incurred?
       Number         Street


                                                               As of the date you file, the daim is: Check all that apply.
                                                               Q Contingent
      CKy                            Sate     ZIPCode          1-1 Unlk|uidated
                                                               U Disputed
      Who incurred the debt? Check one.
      U Debtor 1 only                                          Type of PRIORITYunsecured claim:
      Q Debtor 2 only
                                                               a Domesticsupportobligations
      Q Debtor1 andDebtor2 only
      Q Atleastoneofthedebtorsandanother                       Q Taxesandcertainotherdebtsyouowethegovernment
                                                               Q Claimsfordeathorpersonal injurywhileyouwere
                                                                   intoxicated
      Q Checkifthisclaimisfora communitydebt
                                                               Q Other. Specify
      Is theclam subject to offset?
      Q No
      a Yes

Official Form 106E/F
               Case 2:19-bk-04943-PSSchedule
                                       Doc E/F:
                                             4 Creditors Who Have Unsecured Claims
                                                Filed 04/24/19        Entered 04/25/19 13:33:16                                                    Desc
                                                                                                                                                      page_of.

                                       Main Document           Page 17 of 49
  Debtor1        SHIRLEY ANN BARR                                                                Case number (<r*nov»j>


   Part 2;      List All of Your NONPRIORITY Unsecured Claims

   3. Do any creditors havenonpriority unsecuredclaims againstyou?
      Q No.Youhavenothingtoreportinthispart.Submitthisformtothecourt\mth yourotherschedules.
      E3 Yes
  4. List all of your nonpriority unsecured damns in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
      nonpriority unsecured dahn, listthe creditor separately foreachclaim. Foreachclaim Bated, identifywhattype ofclaim it is. Do notlistclaims already
      included in Part 1 Ifmore thanone creditor holds a particular claim, listthe othercreditors in Part3.lfyou have more thanthree nonpriortty unsecured
      claims fill out the Continuation Pageof Part2.

                                                                                                                                                   Total claim
       AtR ACADEMY NATIONAL BANK                                            Last4 digits ofaccount number.
       Nonprority Crectrtor's Name                                                                                                             $          1,253.00
       P.O.BOX 10                                                           V enwasthedebtincurred?                05/01/2018
       Number          Street

        USAFACADEMY                             CO          80840
       City                                     Stats     ZIPCode           As of thedate you file, the daim is: Checkall thatapply.
                                                                            Q Contingent
       Who incurred the debt? Check one.                                    Q Unliquidated
       81 Debtor1 only                                                      a Disputed
       Q Debtor2 only
       Q Debtor 1 andDebtor2 only                                           Type of NONPRIORITY unsecured claim:
       Q Atleast one ofthedebtors andanother                                Q Student loans
       Q Checkifthisclaimis (ora communitydebt                              Q Obligationsarisingoutofa separationagreementordivorce
                                                                                thatyou did not report as priority claims
       Is the claim subject to offset?                                      a DebtstopenstonorproB-sharingplans,andothersimilSTdebts
       0No                                                                  ^ Other.Specify UNSECURED
       a Yes

       CB INDIGO                                                            Last4 digitsof accountnumber                                                    281. 00
       Nonpriortty Creditor's Name                                          Whenwasthedebtincurred?                01/01/2018
       P.O.BOX 4499
       Number         Street

       BEAVERTON                                OR         97076            As of thedateyou fite, the daim is: CheckallUiatapply.
       City                                    State      ZIP Code
                                                                            Q Conhngent
       Who incurred the debt? Check one                                     Q Unliquidated
       81 Debtor1 only                                                      Q Disputed
       01 Debtor2 only
       Q Debtor 1 and Debtor2 only                                          Type of NONPRIORITTunsecured claim:
       Q At teastone ofthedebtois andanother                                Q Studentloans
       Q Check if this claim is for a community debt
                                                                            Q Obligationsarisingoutofa separattonagreementordivorce
                                                                               thatyou did not report as priority claims
       Is the daim subject to offset?                                       Q Debtsto penston or profit-sharing plans, andothersimilar debts
      81 No                                                                 fit Other.Specify C.C.
      a Yes

       CELTICBANK/CONTFINCO                                                Last 4 digits of account number
      Nonpriortty Creditors Name                                                                                                                            750. 00
                                                                           When was the debt incurred?             01/01/2018
       4550 NEW LINDEN HILL RD #400
      Number          Street

       WILMINGTON                               DE         19808
      City                                     State      ZIP Code
                                                                           As ofthedateyoufite, theclam is: Checkallthatapply.

      Who incurred the debt? Check one.
                                                                           Q Contingent
                                                                           Q Unliquidated
      yf Debtor1 only
                                                                           Q Disputed
      Q Debtor2 only
      Q Debtor 1 andDebtor2 only
                                                                           Type of NONPRIORITVunsecured claim:
      Q Atfeastoneofthedebtorsandanother
                                                                           Q Studentloans
      Q Checkifthisclaimisfora communitydebt                               Q Obligationsarisingoutofa separatronagreementordivorce
      Is the claim subjectto offset?                                           that you dd not report as priority claims
      or No                                                                Q Debtstopensionorprofit-sharingplans,andothersimilardebts
      a Yes
                                                                           1?T Other.Specify C.C.


Official Form 106E/F                               ScheduleE/F: Creditors Who Have Unsecured Claims
              Case 2:19-bk-04943-PS                     Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                         Descpage_of.
                                                        Main Document    Page 18 of 49
  Debtorl        SHIRLEY ANN BARR                                                                  Case number (irtnown
                          c          MiddeNama



  Part 2:       Your NONPRIOWTirUnsecured Clainw-ConUnuation Page


  After listingany entries onthis page, numberthan beginningwith4.4, followedby 4.5, andso forth.                                                      Total claim



 4.4
         COMENIT^BANK/AVENUE                                                    Last4 digitsofaccountnumber _ _ _ _                                $ 2,088.00
        Nonprionty Creditor's Name

        P.O.BOX182789                                                           Whenwasthedebtincurred? 06/01/2013
       Number          Street
        COLUMBUS                                    OH                          As of the date you file, the claim is: Check all that apply
                                                               43218
       City                                        State      ZIPCode           Q Conhngent
                                                                                a Unlquidated
       Who incurred the debt? Checkone.
                                                                                a Disputed
       y Debtor 1 only
       Q Debtor2 only                                                           Type ofNONPRIORITY unsecured claim:
       Q Debtor 1 andDebtor2 only                                               1-1 Student loans
       Q At least one of the debtors and another
                                                                                Q Obligations arisingout ofa separation agreement ordivorce that
                                                                                    you did not report as priority claims
       Q Checkifthisclaimisfora communitydebt
                                                                                Q Debtstopensionorprofit-sharingplans,andothersimitardebts
       Is the daim subject to effect?                                           fiif Other.Specify C.C.
       fi^No
       a Yes


4.5
        CREDITONEBANK                                                           Last4 digits ofaccountnumber _                                     $       772. 00
       Nonpriority Creditor's Name
                                                                                Whenwasthe debtincurred?               07/0172014
        P.O.BOX 98875
       Number          Street
                                                                                As of the date you file, the claim is: Checkall thatapply
        LASVEGAS                                    NV         89193
       Oty                                         State     ZIPCode            Q Contingent
                                                                                Q Unliquidated
       Who incurred the debt? Check one.
                                                                                a Disputed
       yl Debtor1 only
       Q Debtor2 only                                                           Type of NONPRIORITYunsecured claim:
       a Debtor 1 and Debtor2 only                                              Q Studentloans
       Q At least one ofthe debtors and another
                                                                                a Obligationsarisingoutofa separationagreementordivorcethat
                                                                                    you did not report as priority claims
       Q Checkifthisclaimisfora communitydebt
                                                                                Q Debtstopensionorprofit-sharingplajns,andothersimilardebts
       Is the claim subject to offset?                                          St Other.Specify C.C.
       G^No
       a Yes

|4.6                                                                                                                                               s      642. 00
       SOUND PHYSICIANS OF AZ                                                   Last 4 digits of account number
       Nonpnority Creditors Name
                                                                                Whenwasthedebtincurred?                10/01/2015
       2020 N Central Ave,
       Number         Street
                                                                                As of thedate you file, the claim is: Checkall thatapply
       Phoenix                                     AZ         85004
       City                                        State     ZIP Code           a Contingent
                                                                                0 Unliquidated
       Who incurred the debt? Check one.
                                                                                Q Disputed
       yf Debtor1 only
       LI Debtor2 only                                                          Type of NONPRIORITY unsecured claim:
       Q Debtor 1 andDebtor2 only                                               Q Studentloans
       a At leastone ofthedebtors andanother
                                                                                Q Obligationsarisingoutofa separationagreementordivorcethat
       Q Check if this claim is for a community debt                                you did not report as priority claims
                                                                                Q Debtsto pension or profit-sharing plans, andother similardebts
       Is the damn subject to offset?                                           8f Other. Specify MEDICAL
       1^ No
       Dyes




Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims
              Case 2:19-bk-04943-PS                        Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                     Descpage_of_
                                                           Main Document    Page 19 of 49
  Debtor1        SHIRLEY ANN BARR                                                                 Case number tthmm
                   FmtNane           NhMhName         LattNan*



                Your NONPRIORITTUnsecured Claims - Continuation Page


  After listing any entries on this page, number them beginning with 4. 4, followed by 4. 5, and so forth.                                            Total claim



 4.7
        ORLEONARDS/CAROLWR1GHT                                                 Last4 digitsofaccountnumber _                                               67. 00
        Nonpnority Creditor's Name

        1515 S. 21ST                                                           Whenwasthedebtincurred? 0®/01^015
       Number          Street

        CLINTON                                    IA                          As of the date you fite, the daim is: Checkall that apply
                                                                   52732
       City                                       State          ZIP Code      Q Contingent
                                                                               a Unlkiuidated
       Who incurred the debt? Check one.                                       a Disputed
       y[ Debtor1 only
       Q Debtor2 only                                                          Type of NONPRIORITY unsecured daim:
       Q Debtor1 andDebtor2 only                                               Q Student loans
       Q At leastoneofthedebtorsandanother
                                                                               Q Obligationsarisingoutofa separationagreementordivorcethat
                                                                                   you did not report as priority claims
       Q Check ifthis claim is for a community debt
                                                                               Q Debtstopensionorprofit-sharingplans,andothersimilardebts
       ts the daim subject to offset?                                          8f Other. Specify C.C.
       a No
       a Yes


 4.8
        PREMIERBKCRD/FIRSTPREMIER                                              Last4 digits of accountnumber __ _ _ _                             $       550.00
       Nonprionty Creditor's Name
                                                                               Whenwas thedebtincurred?                10/01/2014
       601 S. MINNESOTA AVE
       Number          Street

        SIOUXFALLS                                 3D              57104       As of the date you fife, the claim is: Check all that apply.
       Cily                                       State          ZIPCode       Q Contingent
                                                                               Q Unliquidated
       Who incurred the debt? Check one.
                                                                               Q Disputed
       I? Debtor1 only
       a Debtor2 only                                                          Type of NONPRIORITT unsecured claim:
       1-1 Debtor1 andDebtor2 only                                             Q Studentloans
       Q Atleastoneofthedebtorsandanother
                                                                               Q Obligations arisingout ofa separation agreement ordivorce that
       Q Checkifthisclaimisfora communitydebt                                      you did not report as priority claims
                                                                               a Debtsto pension orprofit-sharing plans, andothersimilar debts
       Is the daim subject to offset?                                          8f Other.Specify C.C.
       S^No
       a Yes

                                                                                                                                                  s 1,500.00
       WEBBANK                                                                 Last 4 digits of account number _
       Nonpriorfly Creditor's Name
                                                                               Whenwasthe debtincurred?               01/01/2016
       6250 RIDGEWOODRD
       Number         Street
                                                                               As of the dateyou file, the daim is: Checkalt thatapply.
       SAINTCLOUD                                 MN              56303
       City                                       State          ZIP Code      Q Contingent
                                                                               D Unliquidated
       Who incurred the debt? Checkone.
                                                                               Q Disputed
       I? Debtor1 only
       Q Debtor2 only                                                          Type of NONPRtORITYunsecured claim:
       Q Debtor1 andDebtor2 only                                               Q Student loans
       Q At least one ofthe debtors and another
                                                                               a Obligationsarisingoutofa separationagreementordivorcethat
       D Checkifthisclaimisfora communitydebt                                      you dkd not report as priority claims
                                                                               Q DebtstopenstonorproTit-sharingplans,andothersimilardebts
       Is the daim subject to offset?                                          Gf Other Specffy
       ef >
       a Yes




Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims
              Case 2:19-bk-04943-PS                        Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                     Descpage_of_
                                                           Main Document    Page 20 of 49
  Debtor1           SHIRLEY ANN BARR                                                            Case number (itnam
                         Ham.          Mxkt. Nam*       taMNamt



   Part 2:         YonrNONPWORtTY Unsecured Claims - Continuation Page


  After listinganyentries onthispage, numberthem beginningwith4.4, followed by 4.5, andso forth.                                                     Total dam


 5.0
          MERRICK BANK CORP                                                  Last 4 digits of account number _            _ _                    $      804.00
          NonpriorityCreditors Name

          P.O.BOX 9201                                                       Whenwasthedebtincurred? 03/01/2018
          Number          Street

          OLDBETHPAGE                                 NY            11804    As of (he date you file, the claim is: Checkallthatapply.
         City                                       State         ZIPCode    Q Contingent
                                                                             Q Unliquidated
         Who incurred the debt? Check one.
                                                                             Q Disputed
         y Debtor 1 only
         Q Debtor2 only                                                      Type of NONPRIORITYunsecured claim:
         Q Debtor 1 andDebtor 2 only                                         Q Studentloans
         Q At least one ofthe debtors and another
                                                                             Q Obligationsarisingoutofa separationagreementordivorcethat
         Q Checkifthisclaimisfora communitydebt                                   you did not report as priority claims
                                                                             Q Debtstopensionorprofit-sharingplans,andothersimilardebts
         Is the claim subject to offset?                                     St Other.SpecHy C.C.
         BfNo
         a Yes


!5. li
          COLONY/GINNYS                                                      Last 4 digits of account number                                     $      138.00
         NonpriortyCreditor'sName
                                                                             Whenwasthedebtincurred? 10/01/2018
          1127THAVE
         Number          Street

          MONROE                                     WI             53566    As of the date you file, the daim is: Checkall that apply.
         City                                       Stats         ZIP Code   Q Contingent
                                                                             Q Unliquidated
         Who incurred the debt? Check one.
                                                                             Q Disputed
         y Debtor1 only
         Q Debtor2 only                                                      Type of NONPRIORITTunsecured claim:
         Q Debtor 1 andDebtor 2 only                                         Q Student loans
         Q At least one ofthe debtors and another
                                                                             Q Obligationsarisingoutofa separationagreementordh/oroethat
         Q Check ifthis claim is for a community debt                            you did not report as priority claims
                                                                             Q Debtsto pension orpraffi-sharirg plans, andothersimilardebts
         Is the claim subject to offset?                                     ^ Other.Specify C.C.
         5S No
         a Yes

                                                                                                                                                       233. 00
          HOMEATFIVE                                                         Last4 digits of account number
         Monpriority Creditor's Name
                                                                             Whenwasthedebtincurred? 10/01/2013
         1127THAVE
         Number          Street
         MONROE                                     Wl                       As of the date you fite, the daim is: Checkall thatapply.
                                                                   53566
         CBy                                        State         ZIP code   Q Contingent
                                                                             Q Unliquidated
         Who incurred the debt? Checkone.
                                                                             Q Disputed
         ff Debtor1 only
         Q Debtor2 only                                                      Type of NONPRIORITY unsecured claim:
         a Debtor 1 andDebtor2 only                                          Q Studentloans
         a At leastone d the debtors andanother
                                                                             Q Obligationsarisingoutofa separationagreementordivorcethat
         Q Check ifthis claim is for a community debt                            you dkl not report as priorityclaims
                                                                             Q Debtsto pension or profit-sharing plans, andother similar debts
         Isthe daim subjectto offset?                                        S Other.Specify C.C.
         (^ NO
         a Yes




Official Form 106E/F
                Case 2:19-bk-04943-PSSchedule
                                        Doc E/F:
                                              4 Creditors Who Have UnsecuredClams
                                                 Filed 04/24/19       Entered 04/25/19 13:33:16                                              Descpage_of_
                                        Main Document          Page 21 of 49
  Debtor1         SHIRLEY ANN BARR                                                               Case number (»
                   RistName           MkkteNamc       LastName



   Part 2:       Your NONPRIORITVUnsecured Claims - Continuation Page


  After listingany entries onthis page, numberthem beginningwith 4.4, followed by 4.5, andso forth.                                                   Total claim


 5.3
        COLONY/MIDNlGHTi/LVT                                                   Last 4 digits of account number                                    $       404.00
        Nonpriortty Creditor's Name

        1127THAVE                                                              Whenwasthedebtincurred? 09/01/2018
        Number         Street

        MONROE                                      Wl             53566       As of the date you file, the claim is: Check all that apply.
       cny                                         State         ZIP Code      Q Contingent
                                                                               Q Unlk]uidated
       Who incurred the debt? Check one.
                                                                               Q Disputed
       y[ Debtor1 only
       Q Debtor2 only                                                          Type of NONPRIORITYunsecured claim:
       Q Debtor1 andDebtor2 only                                               Q Studentloans
       Q At leastone ofthedebtors andanother
                                                                               Q Obligations arisingout ofa separation agreement ordivorce that
       a Check if this claim is for a community debt                               you did not report as priorityclaims
                                                                               Q Debtsto pensionorprofit-sharingplans,andothersimilardebts
       Is the claim subject to offset?                                         3S Other.Specily C.C.
       a No
       SZfves


        MONROEANDMAIN                                                          Last 4 digits of account number                                    $      119. 00
       Itonpriority Creditor's Name
                                                                               Whenwasthe debt incurred?              09/01/2018
        1127THAVE
       Number          Street

        MONROE                                     WI             53566        As of the date you file, the daim is: Check all that apply.
       CNy                                        State                        Q Contingent
                                                                               Q Unliquidated
       Who incurred the debt? Checkone.
                                                                               Q Disputed
       ij? Debtor1 only
       Q Debtor2 only                                                          Type ofNONPRIORITT unsecured daim:
       a Debtor1 andDebtor2 only                                               Q Studentloans
       Q At least one ofthe debtors and another
                                                                               a Obligationsarisingoutofa separationagreementordivorcethat
       Q Check if this claim is for a community debt                               you did not report as priority claims
                                                                               Q Debtsto pensionorprofit-sharingplans,andothersimilardebts
       Is the daim subject to offset?                                          Bf Other.Specify C.C
       E^ No
       a Yes

                                                                                                                                                  $      176.00
       SEVENTHAVENUE                                                           Last4 digitsofaccountnumber _
       NonpriorttyCreditor'sName
                                                                               Whenwasthe debtincurred?               09/01,2018
       1127THAVE
       Mumber         Street

       MONROE                                     Wl                           As of the dateyou file, the daim is: Checkallthatapply.
                                                                  53566
       City                                       StatB          ZIPCode       Q Contingent
                                                                               Q Unliquidated
       Who incurred the debt? Check one.
                                                                               L3 Disputed
       l^ Debtor1 only
       Q Debtor2 only                                                          Type of NONPRIORITTunsecured claim:
       a Debtor1 andDebtor2 only                                               a Studentloans
       Q At least one ofthe debtors and another
                                                                               Q Obligationsarisingoutofa separationagreementordivorcethat
       Q Checkifthisclaimisfora communitydebt                                      youdid not report as priority claims
                                                                               Q Debtsto pension or proffl-sharing plans, andother similardebts
       Is the daim subject to offset?                                          Bf Other.Specify C.C.
       St No
       a Yes




Official Form 106E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims
              Case 2:19-bk-04943-PS                        Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                     Descpage_of_
                                                           Main Document    Page 22 of 49
   Debtor1        SHIRLEY ANN BARR                                                                  Case number <»
                    FiRtNanc          M»k««ftame           LastNair



   Pa rt 2:       Your NONPRIORITV Unsecumd Clainw - Continuation Page


   After listinganyentries onthis page, numberthem beginningwith 4.4, fottowedby 4.5, andso forth.                                                     Total claim


 |5.6
         SWISSCOLONY                                                              Last 4 digits of account number                                           57. 00
         Nonpnority Creditor's Name

         1127THAVE                                                                Whenwasthedebtincurred?                11/01/2017
         Number         Sbeet

         MONROE                                      Wl                 53566    Asofthedateyoufile'1heclaunis:checka11thatapply
         City                                       State              ZIPcode    Q contingent
                                                                                  Q Unliquidated
         Who incurred the debt? Check one.
                                                                                  Q Disputed
         y[ Debtor1 only
         Q Debtor 2 only                                                         Type ofNONPRIORfTYunsecured claim:
         Q Debtor1 andDebtor2 only                                               Q Studentloans
         Q At leastoneofthedebtors andanother
                                                                                 Q Obligationsarisingoutofa separationagreementordivorcethat
         Q Checkifthisclaimisfora communitydebt                                       you did not report as prority claims
                                                                                 Q Debtstopensionorprofit-sharingplans,andothersimilardebts
        Is the dam subjectto offset?                                             Sf Other.Specify C.C.
         ^ No
        a Yes

 5.7
         TBOM/ATLS/FORTIVA                                                       Last 4 digits of account number                                   $      732. 00
        Nonpriority Creditors Name

         P.O.BOX 105555                                                          Whenwasthedebtincurred? 07/01/2018
        Number         Street

         ATLANTA                                    GA                  30348    As of the date you file, the daim is: Check all that apply.
        City                                                          ZIP Code   Q Contingent
                                                                                 Q Unliquidated
        Who incurred the debt? Check one.
                                                                                 Q Disputed
        I»IDebtor1 only
        Q Debtor2 only                                                           Type of NONPRIORmrunsecured claim:
        Q Debtor1 andDebtor2 only                                                Q Student loans
        Q At leastoneoTthedebtoreandanother
                                                                                 Q Obligationsarisingoutofa separationagreementordivorcethat
        0 Checkifthisclamisfora communitydebt                                        you did not report as priority claims
                                                                                 Q Debtsto pensionorprcfit-sharing plans, andothersimilardebts
        Is the claim subject to offeef?                                          Bf Other.Specify C.C
        ^ No
        a Yes

                                                                                                                                                          544. 00
         BK OF MISSOURI/TOTAL CARD                                               Last 4 digits of account number _
        Nonpriortty Creditors Name

        5109 S. BROADBAND LN                                                     Whenwasthedebtincurred? 03/01/2017
        Number         Street
        SIOUX FALLS                                 SD                 57108     As of the date you file, the daim is: Check all that apply.
        City                                       State              ZIP Code   Q Contingent
                                                                                 Q Unliquidated
        Who incurred the debt? Checkone.
                                                                                 Q Disputed
        I? Debtor1 only
        LI Debtor2 only                                                          Type ofNONPRIORITITunsecured claim:
        Q Debtor 1 andDebtor2 only                                               Q Student loans
        a At least oneofthedebtors andanother
                                                                                 Q Obligationsarisingoutofa separationagreementordivorcethat
        Q Check ifthisclaim isfora community debt                                    you dki not report as priority claims
                                                                                 Q Debtstopensionorprofit-sharingplans,andothersimilardebts
        Is the daim subject to offset?                                           Sjf Other. Specify C.C
        S?No
        a Yes



Official Form 106E/F
                Case 2:19-bk-04943-PSSchedule
                                        Doc E/F:
                                              4 Creditors Who Have Unsecured Claims
                                                 Filed 04/24/19       Entered 04/25/19 13:33:16                                                Desc
                                                                                                                                                  page_of.

                                        Main Document          Page 23 of 49
  Debtor,         SHIRLEYANN BARR                                                                Case number wimam
                   FmlNimt            MWdto .            LastNamc



  Part 2:        Your NONPRIORITYUnsocured Claim* - Continuation Page


  After listing any entries on this page, number them beginning with 4. 4, followed by 4.5, and so forth.                                              Total claim


 5.9J
                                                                               Last 4 digits of account number                                     $ 1, 305.00
         Nonpriority CredNni's Name

         9815S. MONROESTFL4                                                    Whenwasthedebtincurred? 07/01/2018
        Number          Street

         SANDY                                         UT             84070    As of the date you fite, the claim is: Checkallthatapply.
        City                                         State          ZIP Code   Q Contingent
                                                                               Q Unliquidated
        Who incurred the debt? Checkone.
                                                                               Q Disputed
        y[ Debtor1 only
        1-1 Debtor2 only                                                       Type ofNONPRIORITYunsecured claim:
        Q Debtor1 andDebtor 2 only                                             Q Studentloans
        Q Atteastoneofthedebtorsandanother
                                                                               Q Obligations arisingout ofa separation agreement ordivorce that
                                                                                   you dkl not report as pnority claims
        Q Checkifthisclaimisfora communitydebt
                                                                               a Debtstopensionorprofit-sharingplans,andothersimilardebts
        Is the daim subject to offset?                                         Gitf Other-Specify LEASE
        S^No
        Ores



         ADS/COMENITY/LNBRYANT                                                 Last4 digitsof accountnumber _ _                                    $      430.00
        Nonprionty Creditor'sName
                                                                               Whenwas thedebt incurred?              04/01/2017
         P.O.BOX182789
        Number          Street

         COLUMBUS                                     OH              43218    As of the date you file, the claim is: Check all that apply.
        City                                         Stale          ZIPCode    Q Contingent
                                                                               U Unliquidated
        Who incurred the debt? Check one.
                                                                               a Disputed
        ^t Debtor1 only
        1-1 Debtor2 only                                                       Type of NONPRIORITY unsecured claim:
        a Debtor1 andDebtor 2 only                                             a Studentloans
        Q At teast one ofthe debtors and another
                                                                               Q Obligations arisingout ofa separation agreement or divorce that
        Q Check if this claim is for a community debt                              you did not report as priority claims
                                                                               Q Debtsto pension or profit-sharing plans, andothersimilar debts
        Is the daim subjectto offset?                                          3S Other.Specify C.C.
        9S No
        a Yes

                                                                                                                                                   $      694.00
        COMENIT(r BANIOTORRID                                                  Last 4 digits of account number
        Nonprionty Creditor's Name
                                                                               Whenwasthedebtincurred?                04/01/2017
        P.O.BOX182789
        Number         Street
                                                                               As of the date you file, the daim is: Checkall thatapply.
        COLUMBUS                                      OH             43218
        City                                         State          ZIP Code   Q Contingent
                                                                               D Unliquidated
        Who incurred the debt? Checkone.
                                                                               Q Disputed
        yl Debtor1 onty
        Q Debtor2 only                                                         Type of NONPRIORITT unsecured claim:
        Q Debtor 1 andDebtor2 only                                             1-1 Studentloans
        (.3 At least one ofthe debtors and another
                                                                               Q Obligations arisingout ofa separation agreement ordivorcethat
                                                                                   you did not report as priority claims
        Q Checkifthisclaimisfora communitydebt
                                                                               Q Debtstopensionorprofit-sharingplans,andothersimilardebts
        Is the claim subject to offset?                                        yS Other. Specify C. C.
        0 No
        a Yes



Official Form 106E/F
               Case 2:19-bk-04943-PSSchedule
                                       Doc E/F:
                                             4 Creditors Who Have Unsecured Claims
                                                Filed 04/24/19        Entered 04/25/19 13:33:16                                               Descpage_of_
                                       Main Document          Page 24 of 49
  Debtor1         SHIRLEY ANN BARR                                                            Case number (ttnor
                   FustNmie           Uiddeftom*



   Part 2:      Your NONPRIORITYUn-cund Claims - Continuation Page


  After listing any entries on this page, number them beginning with 4. 4, foltowed by 4.5, and so forth.                                        Total daim



        ADS/COMENIPWICTORIA                                                 Last 4 digits of account number _                                   $   256. 00
        NonprtortyCreditor'sName
        P.O.BOX182789                                                       Whenwasthedebtincurred?                 10/01/2017
        Number          Street
        COLUMBUS                                    OH        43218         As of the date you file, the daim is: Check all that apply.
        City                                       State     ZIP Code       Q Contingent
                                                                            Q Unliquidated
        Who incurredthe debt? Checkone.                                     Q Disputed
       y[ Debtor1 only
        Q Debtor2 only                                                     Type of NONPRIORn-Yunsecured claim:
        Q Debtor1 andDebtor2 only                                           Q Studentloans
        Q At leastone ofthe debtors andanother
                                                                            Q Obligations arisingout ofa separation agreement ordivorce that
        Q Checkifthisclaimisfora communitydebt                                  you did not report as priority claims
                                                                            Q Debtstopensionorprofit-sharingplans,andothersimilardebts
       Is the daim subject to offset?                                       firf Other.Specify C.C.
        at No
       a Yes


 6.3
        S M C/DANIELS JEWELERS                                             Last4 digits of accountnumber                                        's 1 577.00
       Nonpriortty Creditor's Name

        P.O. BOX 3750                                                      Whenwasthedebtincurred?                 10/01/2017
       Number          Street

        CULVER CITf                                CA         90231        As of thedateyou fife, the daim is: Checkall thatapply.
       City                                        State     ZIPCode       Q Contingent
                                                                           Q Unliquidated
       Who incurred the debt? Check one.
                                                                           U Disputed
       E?Debtor1 only
       Q Debtor2 only                                                      Type of NONPRIORITYunsecured claim:
       Q Debtor1 and Debtor 2 only                                         Q Studentloans
       Q At least one ofthe debtors and another
                                                                           Q Obligationsarisingoutofa separationagreementordivorcethat
       Q Checkifthisclaimisfora communitydebt                                  you did not report as priority claims
                                                                           Q DebtstopensionorproTt-sharingplans,andothersimilardebts
       Is the claim subject to offset?                                     6tf Other.Specify
       5? No
       a Yes

                                                                                                                                                    )^ 00^
                              .
                                  <^/-->_^'        ^) /<J/-7~u>/t-^        Last 4 digits of account number
       Nonpriority Credttor's Name
                                                                           When was the debt incurred?
               0"'0                    > Co I              C(?-^S>5'//^
       Number
                    o"e"A                                  ^Ci r           As of thedate you file, the claim is: Checkall thatapply.
       City                                                                Q Contingent
                                                                           Q Unliquidated
       Who incurred the debt? Checkone.
                                                                           Q Disputed
          . Debtor1 only
       Q Debtor2 only                                                      Type of NONPRIORITf unsecured claim:
       Q Debtor1 andDebtor2 only                                           Q Studentloans
       Q At least one ofthe debtors and another
                                                                           Q Obligatbnsarisingoutofa separationagreementordivoroethat
       Q Checkifthisclaimisfora communitydebt                                  you dk) not report as priority claims
                                                                           Q/pebtsto pensionorproRt-stjanjjg plans, andothersimilardebts
       Is the daim subjectto offset?                                            Wher.Specify             ^/^ /7""/t< /S^<
       a No
                                                                                                                                               0^^ ^T^
       a Yes




Official Form 106E/F
               Case 2:19-bk-04943-PSSchedule
                                       Doc E/F:
                                             4 Creditors Who Have Unsecured Claims
                                                Filed 04/24/19       Entered 04/25/19 13:33:16                                            Descpage_of_
                                       Main Document          Page 25 of 49
  DBbtorT       SHtRLEY ANN BARR                                                                 Case number (»known)
                 Hist Name    Middle Name           Last Name



  Pa rt 3:      List Others to B®Notified About a Debt That You Already Listed

  S. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
     example, if a collection agency is tryingto collectfrom you for a debt you oweto someoneelse, list theoriginalcreditor in Parts 1 or
     2, then list the collection agency here. Similarly,ifyouhavemore thanonecreditorforanyofthedebtsthatyou listed in Parts1 or 2, list the
     additionalcreditors here.Ifyou do not haveadditionalpersonsto benotifiedforanydebtsin Parts 1 or 2, do notfill out or submitthis page,

        LVNVFUNDING                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
       Name

        P.O. BOX 1269                                                      Line 4.5 of (Checkone): Q Part1:CreditorswithPriorityUnsecuredClaims
       Number
                                                                                                           Part 2: Creditorswith Nonpnority Unsecured Claims

                                                                           Last 4 digits of account number_ _
       GREENVILLE SC 29602                   sc           29602
       City                                                     ZIPCode

       CREDIT SERVICE                                                      On whichentry in Part 1 or Part 2 did you list the original creditor?
       Name

       2150LELARYST                                                        Line 4.6 of (Checkone): Q Part1: CreditorswithPriorityUnsecuredClaims
       Number        Street
                                                                                                        St Part2:CreditorswithNonpriorityUnsecured
                                                                           Claims

       COLORADO SPRINGS                      co           80909            Last4 digits of account number_ _ _
       City                                                     ZIP Code



                                                                           Onwhich entry in Part 1 or Part 2 did you list the original creditor?
       Name

                                                                           Line       of (Check one): D Parti: Creditors with Priority Unsecured Claims
                                                                                                      Q Part 2: Credftors with Nonpriority Unsecured
                                                                           Claims

                                                                           Last4 digits of account number
      City
                                                                           On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                           Line_ of (Checkone): Q Part1:CreditorswithPriorityUnsecuredClaims
      Number         Street                                                                            Q Part 2: Creditors with Nonpriority Unsecured
                                                                           Claims


                                                                           Last 4 digits of account number
      City                                                      ZIPCode

                                                                           On whichentry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                           Line_of (Check one): Q Part 1: Creditore with Priority Unsecured Claims
      Number         Street                                                                            a Part 2: Creditors with Nonpriority Unsecured
                                                                           Claims

                                                                           Last 4 digits of account number
      City                                  State               ZIP Code


                                                                           On whichentry in Part 1 or Part 2 did you list the original creditor?
      Name

                                                                           Line_of {Check one): 0 Part 1: Creditors with Priority Unsecured Claims
      Number         Street
                                                                                                Q Part 2: Creditors with Nonpriority Unsecured
                                                                           Claims

                                                                           Last4 digits of account number
      Cfly                                                      ZIPCode

                                                                           On which entry in Part 1 or Part 2 did you list the original creditor?
      Name


                                                                           Line_      of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
      Number
                                                                                                      Q Part 2: Creditors with Nonpriority Unsecured
                                                                           Claims


      City                                  State               ZIPCode    Last4 digits ofaccount number


Official Form 106E/F
              Case 2:19-bk-04943-PSSchedule
                                      Doc E/F:
                                            4 Creditors Who Have Unsecured Claims
                                               Filed 04/24/19        Entered 04/25/19 13:33:16                                             Descpage _      of.
                                      Main Document          Page 26 of 49
 Debtor1        SHtRLEY ANN BARR                                                        Case number (iimoua
                RratNom             Nam«         last Name



            Add the Amounts for Each Type of Unsecured Claim


 e. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C.
    Add the amounts for eachtype of unsecured claim.




                                                                                  Total claim


                 6a. Domestic support obligations                          6a.                           0. 00
 Total claims
 from Part 1
                 6b. Taxes and certain other debts you owethe
                    government                                             6b.                           0.00
                 6c. Claims for death or personal injury white you were
                    intoxicated                                            6c.                           0.00
                6d. Other. Add all other priority unsecured claims.
                    Write that amount here.                                6d.                           0.00
                                                                                 +$


                6e. Total. Add lines 6a through 6d.                       6e.
                                                                                                         0.00


                                                                                  Total claim


                6f. Student loans                                         6f.
 Total claims                                                                      $                     0.00
 from Part 2
                6g. Obligations arising out of a separation agreement
                    or divorce that you dkl not report as priority
                    claims                                                eg. $                          0.00
                6h. Debts to pension or profit-sharing plans, and other
                    similar debts                                         6h.                            0.00

                61 Other. Add all other nonpriorityunsecured claims.
                    Write that amount here.                                                      15,372.00


                6j. Total. Addlines6fthrough6i.                           6j.                    15,372. 00




Official Form 106E/F
           Case 2:19-bk-04943-PSSchedule
                                   Doc E/F:
                                         4 Creditors Who Have Unsecured Claims
                                            Filed 04/24/19       Entered 04/25/19 13:33:16                                      Descpage _   of.
                                   Main Document          Page 27 of 49
   F!J! in this int'oimation to identify your case:


   Debtor         SHIRLEY ANM BARR
                                                 MKldte Name           Last Name

   Debtors
   (SpousefffWng) Fm.iNane                                             LastName


   Uroted Slates Bankruptcy Court for the: District of Arizona

   Case number
   (If known)                                                                                                                        Q Check ifthis is an
                                                                                                                                        amendedfiling


 Official Form 106G
 Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15
 Beascompleteandaccurateaspossible.Iftwomarriedpeoplearefilingtogether, bothareequally responstoteforsupplyingcorrect
 information- Ifmore space is needed, copy theadditionalpage, fill it out, number theentries, andattach it to this page.Onthetop ofany
additionalpages,writeyour nameaid casenumber(if known).

  1. Do you have any executory contracts or unexpired leases?
       Of No.Checkthisboxandfilethisformwiththecourtwithyourotherschedules.Youhavenothingelsetoreportonthisform.
       Q Yes.RllinalloftheinformationbelowevenifthecontractsorleasesarelistedonSc/ieduteAS:Property(OfficialForm106A/B).
  2. Listseparatelyeachpersonor companywithwhomyouhavethecontract or lease. Thenstatewhateachcontractor teaseis for(for
       example, rent, vehicle tease, cell phone). See the instructions for this form in the instructkm booklet for more examples of executory contracts and
       unexpired teases.



       Person or company with whom you have the contract or tease                           Statewhat the contract or tease is for

 2.1
       Name


       Number       Street


       City                              State        ZIP Code

2.2
       Name


       Number       Street


       City                              State        ZIP Code
2.3
       Name


       Number       Street


       City                              State       ZIP Code
2.4
       Name


       Number      Street


       City                              State       ZIP Code

2.5
       Name

       Number      Street


       City                              State       ZIP Code


Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                    page 1 of_
              Case 2:19-bk-04943-PS                            Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                            Desc
                                                               Main Document    Page 28 of 49
  Fill      tiiis ir. rormation to idenSify your case:

  Debtor1            SHIRLEY ANN BARR
                      Fret Name                        MiddeMame

  Debtor 2
  (Spouse, if fiBng) RratName                          MkMtltone

  United States Bankruptcy Court forthe: District of Arizona

  Case number
  pf known)
                                                                                                                                   Q Checkifthisisan
                                                                                                                                     amendedfiling

Official Form 106H
Schedule H: Your Codebtors                                                                                                                     12/15
Codebtorsarepeople or entitieswhoarealso liableforanydebts you may have. Be as completeandaccurateaspossible. Iftwo marriedpeople
arefilingtogether, bothareequally responsiblefor supplying correct information.If more spaceis needed. copytheAdditionalPage.fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, writs your name and
case number (if known). Answer every question.

  1. Do you haveany codebtore? (Ifyou are filing a joint case, do not list eitherspouse as a codebtor.)
         a No
         a Yes
  2. Within the last 8 years, have you lived in a community property state or territory? (Commwity property states and ferritories include
     Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico. Texas, Washington,and Wisconsin.)
         Bl No.Gotoline3.
         Q Yes. Didyourspouse,formerspouse,orlegalequivalentlivewithyouatthetime?
           a No
             Q Yes.Inwhichcommunitystateorterritorydidyoulive? . Fillinthenameandcurrentaddressofthatperson.

                   Name of your spouse, former spouse, or tegal equivalent


                   Number



                   City                                                             ZIP Code


 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
     shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
     Schedule D (Official Form 1060), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
       Schedule E/F. or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                                  Column 2: The creditor to whom you owethe debt

                                                                                                   Checkall schedulesthat apply:
 3.1
                                                                                                   a ScheduleD, line.
                                                                                                   a SchedLdeE/F,line
          Number
                                                                                                   a ScheduleG, line.

          City                                                                       ZIP Code

 3.2
                                                                                                   Q ScheduleD, line.
                                                                                                   a ScheduleOF,line
                            Street                                                                 a ScheduleG, line

          City                                                      State            ZIPCode
3.3
          Name
                                                                                                   a ScheduleD. line.
                                                                                                   a ScheduleE/F, line.
          Number
                                                                                                   a ScheduleG, line.

          City                                                                       ZIP Code




Official Form 106H
                 Case 2:19-bk-04943-PS                             Doc 4Schedule
                                                                           FiledH:04/24/19
                                                                                   Your Codebtors
                                                                                                Entered 04/25/19 13:33:16             page 1 of.
                                                                                                                                      Desc
                                                                   Main Document         Page 29 of 49
  Fill in rhis information to identify your case:


  Debtor 1         SHIRLEY ANN BARR

  Debtor 2
  (Spouse, iffiling) FtetName                UxkieName

  United States Bankruptcy Court forthe: District of Arizona

  Case number                                                                                      Check if this is:
  <lf known)
                                                                                                   Q An amended filing
                                                                                                   Q A supplement showing postpetition chapter 13
                                                                                                         income as of the following date:
Official Form 1061                                                                                       MM / DD/ YYYY

                                                   co e                                                                                           12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.

separate sheet to this form. On the top of any additionalpages, write your name and case number (if known). Answer every question.


  Part 1;         Describe Employment


 1. Fill in your employment
    information.                                                      Debtor 1                                      Debtor 2 or non-filing spouse
    If you have more than one job,
    attach a separate page with
    information about additional          Employment status         Q Employed                                      Q Emptoyed
    employers.                                                      i2 Notemployed                                  Q Notemptoyed
    Include part-time, seasonal, or
    self-employed work.
                                          Occupation
    Occupationmay include student
    or homemaker, if it applies.
                                          Employer's name

                                          Employer's address
                                                                    Number Street                                 Number   Street




                                                                    CHy              State   ZIP Code             City                 State ZIP Code

                                         How long employed there?



 Part 2:          Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. Ifyou have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    Ifyou or your non-filing spouse have more than one employer, combinethe information for all emptoyers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                             For Debtor 1         For Debtor 2 or
                                                                                                                  non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
     deductions). If not paid monthly, calculate what the monthly wage would be.     2.                 0. 00
                                                                                             $                       $-
 3. Estimate and list monthly overtime pay.                                          3.   +$                     +$

 4. Calculate gross income. Add tine 2 + line 3.                                     4.      $-         0.00         $




Offkrial Form 1061                                             Schedule I: Your Income                                                       page 1
             Case 2:19-bk-04943-PS                       Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                  Desc
                                                         Main Document    Page 30 of 49
 Debtor 1       SHIRLEY ANN BARR                                                                     Case number 1.1



                                                                                                 For Debtor 1          For Debtor 2 or
                                                                                                                       "o":dRtej i»><>y»e,
     Copy line 4 here.                                                              .
                                                                                        ->4.

  5. Listall payroll deductions:

      5a, Tax, Medicare, aid Social Security deductions                                   5a.    $-                      $
      5b. Mandatory contributions for retirement plans                                    Sb.    $                       $

      5c. Voluntary contributions for retirement plans                                    5c.    $                       $-
      5d. Required repayments of retirement fund loans                                    5d.    $                       $

      5e. Insurance                                                                       5e.    $                       $
      5f. Domestic support obligations                                                    5f.    $-                      $

      5g. Union dues                                                                             $                       $
                                                                                          5g.
      5h. Other deductions. Specify:                                                      5h.   +$_                    +$
  6. Add the payroll deductions. Add lines 5a +5b + 5c +5d + 5e +5f+5g +5h.               6.     $            0. 00      $


  7- Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.                  0.00

  8. List all other income regularly receh/ed:
     8a. Net incomefrom rental property andfrom operatinga business,
            professron, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary businessexpenses, andthe total                      $                       s
            monthly net income.                                                           8a.
      8b. Interest and dividends                                                          Sb.    $                       $
     8c. Familysupport paymentsthat you, a non-filingspouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.
     8d. Unemployment compensation                                                       8d.                             $

     8e. SocialSecurity                                                                  8e.              771.00         $

      8f. Other government assistance that you regularly receroe
          Include cash assistance and the value (if known) of any non-cash assistance
          that you receive, suchas food stamps (benefits underthe Supplemental
          NutritionAssistance Program) or housing subsidies.
          Specify:                                                                   8f. $                              $


     8g. Pension or retirement income                                                    sg. $                          $

     8h. Other monthly income. Specify:                                                  8h. +$_                       +$
  9. Add all other income. Add lines 8a+8b+8c+8d+8e+8f +8g + 8h.                          9. $            771. 00       $


 10 Calculate monthly income. Add line 7 + line 9.
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.            10. $           771.00 +      $                              771.00

 11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members ofyour household, your dependents, your roommates, anvjt other
    friends or relatives.

    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                             11.+

12- Add the amount in the last column of line 10 to theamountin line 11.The result isthe combinedmonthly income.
    Writethatamounton the SummaryofYourAssets andUabiStiesandCertainStatisticalInformation,if it applies                                 12.           771. 00
                                                                                                                                                Combined
                                                                                                                                                monthly income
  13.Do you expect an increase or decrease within the year after you file this form?
     Bl No.
     Q Yes. Explain:

Official Form 1061                                              Schedule I: Your Income                                                           page 2
             Case 2:19-bk-04943-PS                    Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                           Desc
                                                      Main Document    Page 31 of 49
       ill in this information to identify your case:

     Debtor1          SHIRLEY ANN BARR
                        FrotName             MiddeName                                               Check if this is:
     Debtor?
     (Spouse, if filing) RlslName            MkldeName                                               Q An amended filing
                                                                                                     Q A supplementshowingpostpetitionchapter13
     United StatesBankruptcy Courtforthe: DistrictofArizona
                                                                                                        expenses as of the following date:
     Case number
                                                                                                        MM / DD / YYYY
     (If known)



   Official Form 106J
                       uleJ:                                                                                                                          12/15

   Beas completeandaccurateas possible. Iftwomarriedpeoplearefilingtogether, bothareequally responsibleforsupplyingcorrect
   information.Ifmorespaceis needed,attachanothersheetto this form. Onthetop ofanyadditionalpages,writeyournameandcasenumber
   (if known). Answerevery question.

   Part              Describe Your Household


  1. Is this a joint case?
     2i No. Goto line2.
     Q Yes. Does Debtor 2 live ina separate household?
                 a No
                 Q Yes.Debtor2 mustfileOfficialForm106J-2.ExpensesforSeparateHouseholdofDebtor2.
  2. Do you have dependents?               Q( No
                                                                               Dependent'srelationshipto                  Dependent's     Does dependent live
     Do not list Debtor 1 and              Q Yes. Filloutthisinformationfor   Debtor 1 or Debtor 2                        age             with you?
     Debtor2.                                 each dependent.
     Do not state the dependents'                                                                                                         a No
     names.                                                                                                                               a Yes
                                                                                                                                          QNO
                                                                                                                                          a Yes
                                                                                                                                          Q No
                                                                                                                                          a Yes
                                                                                                                                          a No
                                                                                                                                          a Yes
                                                                                                                                          a No
                                                                                                                                          a Yes
 3. Do your expenses include              53 No
    expenses of people other than
    yourself and your dependents?         a Yes

 Part 2:         Estimate Your Ongoing Monthly Expenses

  Estimateyourexpensesasofyourbankruptcyfilingdateunlessyouareusingthisformasa supplement ina Chapter13caseto report
  expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J. check the box at the top of the form and fill in the
  applicable date.
  Includeexpenses paidforwithnon-cashgovernment assistanceif you knowthe value of
  such assistance and have included it on Schedule I: Yowlncome (Official Form 1061.)                                          Your expenses
  4 The rental or home ownershipexpensesfor your residence. Includefirst mortgagepaymentsand
      any rent for the ground or tot.                                                    4
                                                                                                                           $                   300.00
      ITnot included in line 4:
      4a.    Real estate taxes                                                                                      43     $

      4b.    Property, homeowner's, or renter's insurance                                                           4b.    $

      4c.    Home maintenance, repair, and upkeep expenses                                                          4c.    $

      4d     Homeowner'sassociationor condominiumdues                                                               4d.

Official Form 106J                                            ScheduleJ: Your Expenses                                                           page 1
               Case 2:19-bk-04943-PS                     Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                    Desc
                                                         Main Document    Page 32 of 49
   Debtor 1        SHIRLEY ANN BARR                                                   Case number {fiamm




                                                                                                                      Your expenses


   5. Additionalmortgage payments for your residence, suchas home equity toans

   6. Utilities:
       6a     Electricity, heat, natural gas                                                                63-     $

       6b. Water, sewer, garbagecollection                                                                  6b.   $

       6c. Telephone, cell phone. Internet. satellite, and cable services                                  6c.    $

       6d.    Other. Specify:                                                                              6ct    $

  7. Food and housekeepingsupplies                                                                         7.     $                   90. 00
  8- Childcare and children's education costs                                                              6.     $
  9. Clothing, laundry, and dry cleaning                                                                   9.     $                   45-00
 10. Personal care products andservices                                                                    10.    $                   50.00
 11    Medicaland dental expenses                                                                          11.    $

 12 Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                  $
    Do not include car payments.                                                                           12.
 13. Entertainment, clubs, recreation, newspapers,magazines,and books                                      13.    $                   20.00
 14. Charitable contributions and religious donations                                                      14.    $

 15. Insurance.
       Do not include insurancedeductedfrom yourpayor included in tines4 or20.
       l5a- Life insurance                                                                                 15a. $
       l5b Health insurance                                                                                15b. $
       i5c. Vehicle insurance                                                                              15c. $                     78. 00
       l5d. Other insurance. Specify:                                                                      15d. $


16 Taxes. Donot includetaxesdeductedfromyourpayor includedin lines4 or20.
   Specify:                                                                                                16-

 17 Installment or tease payments:
      l7a. Car payments forVehicle 1                                                                       17a.   $                   98.00
      l7b. Car payments for Vehicle 2                                                                      17b.   $

      17c Other. Specify:                                                                                  17c.   $

      l7d Other. Specify:                                                                                  17d.   $


18 Yourpaymentsofalimony,maintenance,andsupportthatyou didnot reportasdeductedfrom
      your pay on line 5, Schedule 1, Your Income (Official Forni 1061).
                                                                                                            ^ $
19. Other payments you make to support others who do not live with you.
      Specify:                                                                                              19. $

20. Otherreal property expenses not included in lines4 or 5 of this form or on Schedule1-.YourIncome.
      20a. Mortgageson otherproperty                                                                    20a. $
      20b. Real estate taxes                                                                            20b. $
      20c. Property, homeowner's, or renter's insurance                                                 20c. $
      20d. Maintenance, repair, and upkeep expenses                                                     20d. $
      20e. Homeowner's association or condominium dues                                                  20e. $


Official Form 106J                                         ScheduleJ: Your Expenses                                                   page 2
              Case 2:19-bk-04943-PS                   Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                             Desc
                                                      Main Document    Page 33 of 49
  Debtor1      SHIRLEY ANN BARR                                                              Case number (ftno«m)




 21. Other. Specify:                                                                                                21.   +$


 22. Calculate your monthly expenses.

      22a.Add lines4 through21.                                                                                 22a. $          681. 00
      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                      22b $
      22c.Add fine22a and 22b. The result is yourmonthlyexpenses.                                               22C. $          681.00


 23. Calculate your monthly net income.
    23a. Copy line 12 {your combined monthly income) from ScheduleI.                                            23a.
                                                                                                                           $    771.00
    23b. Copyyour monthly expensesfrom line 22c above,                                                          23b.      _$    681.00
    23c.    Subtractyour monthly expenses from your montWyincome.
            The result is your monthly net income.                                                              230. ^           90.00



 24. Doyou expectan increaseor decreasein yourexpenseswithintheyearafter you fitethis form?
    Forexample, do youexpectto finishpayingforyourcarloanwithinthe yearordo youexpectyour
    mortgagepaymentto increaseor decreasebecauseofa modificatronto thetermsofyourmortgage?
    ^1 No.
    Q Yes.       Explainhere:




Official Form 106J                                        ScheduleJ: Your Expenses                                               page3
             Case 2:19-bk-04943-PS                   Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                            Desc
                                                     Main Document    Page 34 of 49
   Fill in this infoimatior to identify your case:


   Debtor 1            SHIRLEY ANN BARR
                       FiretName

   Debtor 2
   (Spouse, iffiling) RretName                 IWdeNam

   UnitedStatesBankruptcyCourtforthe: DistrictofArizona

   Case number
   (Iflmovm)                                                                                                                    Q Checkifthis is an
                                                                                                                                   amendedfiling



  Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                04/16

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.


   Part 1:        Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

       ^Married
       Q Not married

   2. Duringthe last 3 years, haveyou lived anywhereother than where you live now?
       a No
              Yes. Listall ofthe places you lived in the last 3 years. Do not include where you live now.

               Debtor 1:                                          Dates Debtor 1     Debtor 2:                                      Dates Debtor 2
                                                                  lived there                                                       lived there

                                                                                     Q SameasDebtor 1                              Q Same as Debtor 1

                 8517 west Washington #3                          F^ 09/15/2015                                                        From
                                   Street
                Number
                                                                 To     12/01/2018 Number street                                       To


                 peoria                     az     85345
                City                        State ZipCode                                City                State ZIP Code

                                                                                     Q SameasDebtor 1                              a   Same as Debtor 1


                                                                 From                                                                  From
                Number             Street                                                Number Street
                                                                 To                                                                    To



                City                        State ZIPCode                                City                State   ZIP Code


   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community pmperty
      stales andterritories includeArizona, California, Idaho, Louisiana, Nevada. New Mexreo, Puerto Rico, Texas, Washington,and Wisconsin.)
       af No
       Q Yes. Makesureyoufillout ScheduleH:YourCodebtors(OfficialForm106H).


   Part 2: Explain the Sources of Your Income

Official Form 107                              Statement of FinancialAffairs for IndividualsFiling for Bankruptcy                           page 1


               Case 2:19-bk-04943-PS                     Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                            Desc
                                                         Main Document    Page 35 of 49
Debtor 1      SHIRLEY ANN BARR                                                                        Case number tf known)
               Fmt Name .           Name




  4 Didyou haveany incomefrom employment or from operatinga businessduringthis yearor the two previouscalendaryears?
      Fill in the total amount of income you received from ati jobs and all businesses, including part-time activities.
      Ifyou are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
     aiNo
      a Yes. Fill in the details.

                                                        DebtoM                                                  Debtor 2

                                                        Sources of income              Cross income             Sources of income              Gross income

                                                        Checkall thatapply.            (before deductionsand    Check all that apply.          (before deductwns and
                                                                                       exclusions)                                             exclusions)

           From January 1 of current year until         Q Wages, commissions,                                       Wages, commisshins,
                                                            bonuses, Ups                                            bonuses, tips
           the date you filed for bankruptcy:
                                                            Operatinga business                                 Q Operatinga business

                                                            Wages, commissmns,                                      wages, commissuns,
           For last calendar year:
                                                            bonuses. Bps                                            bonuses, tips
           (January 1 to December31,                        Operating a business                                Q Operatinga business
                                           YYYY



           For the calendaryear beforethat:
                                                        Q Wages, commissions.                                       Wages, commissions,
                                                            bonuses, tips                                           bonuses, tips
           (January 1 to December 31,                   Q Operatinga business                                       Operating a business



  5 Didyou receive any other income during this year or the two previous calendar years?
    Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security.
    unemptoyment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
    gambling and lottery winnings. Ifyou are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.
     E^No
     Q Yes.Fillinthedetails.
                                                        Debtor 1                                                 Debtor 2

                                                        Sources of income              Gross Income from         Sources of income             Gn>ss income from
                                                        Describe betow.                each source               Describe below.               each source
                                                                                       (before deductionsand                                   (before deductionsand
                                                                                       exclusions)                                             exclusions)



           From January 1 of current year until
           the dateyou filed for bankruptcy:                                       $                                                       $

                                                                                   $_                                                      $


           For last calendar year:                                                 $                                                       $-
           (January 1 to December31,                                               $-                                                      $_
                                                                                   $                                                       $_


           For the calendar year before that                                       $-                                                      <L
           (January 1 to December31 ,                                              $                                                       $

                                                                                   $                                                       $




Official Form 107                             Statement of FinancialAffairs Tor Individuals Filing for Bankruptcy


           Case 2:19-bk-04943-PS                       Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                               Desc
                                                       Main Document    Page 36 of 49
 Debtor1       SHIRLEY ANN              BARR                                                     Case number (rtnown)




  Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy



  6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

      Q No. NeitherDebtor1 norDebtor2 hasprimarilyconsumerdebts.Consumerdebtsaredefinedin11 U.S.C.§ 101(8)as
               "incurred by an individualprimarily tor a personal, family, or householdpurpose."
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425*or more?

               a No.Gotoline7.
               Q Yes. Ust betoweachcreditortowhomyou paida total of$6, 425* or more inone or more payment$ andthe
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you fited for bankmptcy, did you pay any creditor a total of $600 or more?

               8f No.Gotoline7.
               Q Yes. Ustbetoweach creditorto whomyou paida total of$600or more andthe total amountyou paidthat
                           creditor. Do not include payments for domestic support obligations, such as child support and
                           alimony. Also, do not include paymentsto an attorney for this bankruptcycase.


                                                                   Dates of      Total amount paid          Amount you stilt owe     Was this payment for..
                                                                   payment



                    Creditoi's Name
                                                                                                                                     Q Mortgage
                                                                                                                                     a Car
                    Number     Street                                                                                                [-] Creditcard


                                                                                                                                                  or vendors


                    City                              ZIPCode                                                                        Q Other


                                                                                                                                     Q Mortgage
                    Creditors Name
                                                                                                                                     a Car
                    Number     Street
                                                                                                                                     Q Creditcaid
                                                                                                                                     Q Loanrepayment
                                                                                                                                     Q Suppliers orvendors

                    dty                  State        ZIPCode
                                                                                                                                     Q Other



                                                                                                                                     Q Mortgage
                    Creditors Name
                                                                                                                                     a Car
                    Number     Street                                                                                                Q Creditcard


                                                                                                                                     Q Suppliers orvendors

                    city                 State        ZIPCode
                                                                                                                                     Q Other




Official Form 107                            Statement of FinancialAffairs for Individuals Filmg for Bankruptcy                                 pages


            Case 2:19-bk-04943-PS                      Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                     Desc
                                                       Main Document    Page 37 of 49
Debtor 1        SHIRLEY ANN BARR                                                            Case number (iftooun)




 7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
    corporations ofwhichyou are an officer, director, person m control, or ownerof 20% or more oftheirvoting securities; and any managing
    agent, including one for a business you operate as a sote proprietor. 11 U. S.C. § 101. Include payments for domestic support obh'gaBons,
    such as child support and alimony.

           No
     Q Yes. Listall payments to an insider.
                                                               Dates of      Total amount      Amount you still     Reasonfor this payment
                                                               payment       paid              owe




            InsidersName


            Number    Street




            City                      State   ZIPCode



            Insider's Name



            Number    Street




            City                      State   ZIP Code



 8 Within 1 year before you filed for bankruptcy, did you make any payments or transferany property on accoimt of a debt that benefited
     an insider?
     Includepaymentson debts guaranteed or cosigned byan insider.

           No
     Q Yes. Listall paymentsthatbenefitedaninsider.
                                                              Dates of       Total amount      Amount you still     Reason for this payment
                                                              payment        paid              owe                  Include creditor's name


                                                                            $_              $
            InsidersName


            Number    Street




            CNy                       State   ZIPCode




            Insider's Name




            Number    Street




            City                      State   ZIP Code




Official Form 107                        Statement of FinancialAffairs for Individuals Filing Tor Bankmptcy                                      page 4


           Case 2:19-bk-04943-PS                   Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                             Desc
                                                   Main Document    Page 38 of 49
Debtor1       SHIRLEYANN BARR                                                                         Case number w»nown>




   Part 4:    Identify Legal Actions, Repossessions, and Foreclosures
  9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, snail claims actrons, divorces, collection suite, paternity actions, support or custody modifications,
     and contract disputes.

       No
     Q Yes. Fill in the details.
                                                             Nature of the case                 Court or agency                              Status of the case



           Case title                                                                          Court Name
                                                                                                                                                 Pending
                                                                                                                                             Q Onappeal
                                                                                               Number    Street                              Q Concluded

          Case number
                                                                                               City                  State   ZIP Code




          Case We                                                                              Court Name
                                                                                                                                             Q Pending
                                                                                                                                             Q Onappeal
                                                                                               Number    Street                              Q Concluded

          Case number
                                                                                               City                  Stata   ZIP Code



 10.Within 1 year beforeyou filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

     1^ No. Gotoline11.
     Q Yes. Fill in the informationbetow.

                                                                       Describethe property                                   Date        Value<rfthe property




                Creditor's Name




                Number    Street                                       Explainwhathappened

                                                                       Q Propertywasrepossessed.
                                                                       LJ Propertywasforectosed.
                                                                       a Propertywasgarnished.
                City                      State ZIPCade                Q Property was attached, seized, or levied.
                                                                       Describethe property                                                Value of the propert;




                Creditor's Name




                Number Street
                                                                       Explainwhathappened

                                                                       Q    Propertywasrepossessed.
                                                                       Q    Propertywasforectosed.
                                                                       Q    Property wasgarnished.
                Ctty                      Stats   ZIP Code
                                                                       Q    Propertywasattached,seized,orlevied.


Official Form 107                            Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                    page5


          Case 2:19-bk-04943-PS                         Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                       Desc
                                                        Main Document    Page 39 of 49
 Debtor 1          SHIRLEY ANN BARR                                                                    Case number fftocwn)




   11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment becauseyou owed a debt?
      ei No
      a Yes. Fill in the details.

                                                               Describe the action the creditor took                          Date action      Amount
                                                                                                                              was taken
            Creditor's Name




             Number   Street




            CHy                           aate ZIPcode        Last4 digitsofaccountnumber:XXXX-_

  12 Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
     creditors, a court-appointed receiver, a custodian, or another official?
      ^ No
      a Yes

  Part 5:          List Certain Gifts and Contributions


  13 Within2 years beforeyou filed for bankruptcy, did yougiveany giftswith a total value of more than$600per person?
      ^ No
      Q Yes. Fillinthedetailsforeachgift.

              Gifts with a total value of more than t600      Describethe gifts                                               Dates you gave     Value
              per person                                                                                                      the gifts



            Person to Whom You Gave the Gift




            Number Street


            City                          State   ZIPCode


            Person's relationshipto you


            Gifts with a total value of more than $600        Describethe gifts                                               Dates you gave    Value
            per person                                                                                                        the gifts



            Person to Whom You Gave the Gift




            Number Street


            City                          State   ZIPCode


            Person's relationshipto you


Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 pages


              Case 2:19-bk-04943-PS                         Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                      Desc
                                                            Main Document    Page 40 of 49
Debtor1            SHIRLEY ANN BARR                                                                    Case number tiimwn)




  14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     B3 No
     Q Yes. Fillinthedetailsloreachgiftorcontribution.
            Gifts or contributions to charities              Describewhatyou contributed                                      Date you          Value
            that total more than $600                                                                                         contributed




          Chanty's Name




          Number      Street




          City          State         ZIP Code




  Part 6:           List Certain Losses


  15. Within 1 year before you fited for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, Hre, other
     disaster, or gambling?

     StfNo
     a Yes. Fill in the details.

            Describethe propertyyou lost and                 Describeany insurancecoveragefor the loss                        Date of your      Valueof property
            howthe loss occurred                                                                                                                lost
                                                             Includethe amountthat insurancehas paid. Listpending insurance
                                                             claims on line 33 of ScfieduteAS: Property.


          jewery-theft                                       no insurance                                                     12/01/2018                  400. 00



 Part              (.1st Certain Payments or Transfers

 16 Within 1 year before you filed for bankruptcy, did you or anyoneelse actingon your behalfpay or transfer any property to anyone
    you consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparere, or credit counseling agencies for services required in your bankruptcy.

     a No
     Bi Yes. Fill inthe details.
                                                             Description and value of anypropertytransferred                  Date payment or   Amountof payment
           steven malkin #81725                                                                                               transfer was

            PersonWhoWasPaid                                                                                                  made

            536 east ctunlap #5                              $200 dollars
            Number     Street                                                                                                 03/14/2019                  200.00


          phx                           az       85020
            City                        State    ZIPCode

            stevenmalkin® ahoo.com
            Email orwebsite address


            Person Who Madette Payment, S NotYou



Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 7


            Case 2:19-bk-04943-PS                          Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                       Desc
                                                           Main Document    Page 41 of 49
 Debtor 1          SHIRLEY ANN BARR                                                                  Case number <»known)




                                                             Description and value of anypropertytransferred                Date payment or         Amount of
                                                                                                                            transfer was made       payment

             Pereon Who Was Paid



             Number     Street




             Oty                        State   ZIPCode



             Emafl or website address



            Peison Who Madethe Payment, S NotYou


  17.Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transferthat you listed on line 16.

      ^ No
      a Yes. Fill in the details.
                                                             Description and valueof any propertytransferred                Date payment or     Amount of payment
                                                                                                                            transfer was
                                                                                                                            made
             Person Who Was Paid



             Number     Street
                                                                                                                                                $


                                                                                                                                                $

            City                        State   ZIPCode

  18. Within 2 years before you Filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
      IncludebaVnoutrighttransfersandtransfersmadeassecurity (suchasthe grantingofa security interest or mortgage on your property).
      Do not include gifts and transfers that you have already listed on this statement.
      Sl No
      Q Yes. Fill in the details.
                                                             Descriptionand valueof property        Describeanypropertyor payments received          Datetransfer
                                                             transferred                            or debts paid in exchange                        was made

            Pereon Who Received Transier



            Number Street




            City                        State   ZIP Code



            Person'srelationsWptoyou


            Person Who Received Transfer



            Number    Street




            City                        State   ZIPCode

            Person's relationshipto you

Offictal Foim 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 pages


            Case 2:19-bk-04943-PS                          Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                       Desc
                                                           Main Document    Page 42 of 49
Debtor1        SHIRLEY ANN BARR                                                                         Case number wtaown)




  19.Within 10 years before you fifed for bankruptcy, did you transferany property to a self-settted trust or similar device of whichyou
     are a beneficiary? (These are often called asset-protection devices.)

     0 No
     Q Yes. Fill in the details.

                                                               Description and value of the propertytransferred                                         Datetransfer
                                                                                                                                                        was made



          Name of trust




  Part 8:                                   d I
                                            .                 I                                                             Up

 20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financialaccounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, end other financial institutions.
     Stf No
     Q Yes.Fill inthedetails.
                                                                  Last4 digits of account number   Type of account or         Date account was       Last balaice before
                                                                                                   instrument                 ctosed, sold, moved,   closing or transfer
                                                                                                                              or transferred


            Nameof FinancialInstitution
                                                                  XXXX-.                           Q Checking
            Number    Street
                                                                                                   Q Savings
                                                                                                   Q Moneymarket
                                                                                                      Brokerage
            CBy                        State      ZIPCode
                                                                                                   a Other

                                                                  xxxx-_                           Q Checking
            Name of Financial Institution
                                                                                                   Q Savings
            Number    Street                                                                       Q Moneymarket
                                                                                                   Q Brokerage
                                                                                                      Other
            Ctty                       State      ZIPCode

 21. Do you now have, or did you havewithin 1 year before you filed for bankruptcy, any safe deposit box or other depository Tor
     securities, cash, or other valuables?
     SfNo
     Q Yes. Fill in the details.
                                                               Whoefee had access to rt?                        Describethe contents                        Do you still
                                                                                                                                                            haveit?

                                                                                                                                                            a No
            Name of Financial InstUuUon                       Name
                                                                                                                                                            a Yes

            Number    Sheet                                   Number     Street



                                                              CHy          State    ZIPCode
            CBy                        State      ZIP Code




Official Form 107                                   Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                    page 9


            Case 2:19-bk-04943-PS                            Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                          Desc
                                                             Main Document    Page 43 of 49
Debtor 1          SHIRLEY ANN BARR                                                                            Case number </known)




 22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
    el No
    Q Yes. Fill inthe details.
                                                            Who else has or had access to B?                       Describe the contents          Do you still
                                                                                                                                                  haveit?

                                                                                                                                                  a No
            Name of Storage Faculty                                                                                                               a Yes

            Number        Street                            Number    Street



                                                            CltyState ZIP Code

            cny                        State    ZIP Code



  Parts:                     Wy Property Yea HoM or Control for
 23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
     or hold in trust for someone.
     ^ No
     a Yes.Fill inthedetails.
                                                           Whereis the property?                                   Describethe property       Value



            Owners Name


                                                           Number    Sheet
            Number        Street




                                                                                          State     ZIPCode
            City                       State    ZIP code


  Part 10:                         II* eafaa    Envlruanwntal iBfnmwtfon

  For the purpose of Part 10, the following definitions apply:
     Environmental lawmeans any federal, state, or local statute or regulation concerning pollution, contamination, releases of
     hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
     including statutes or regulations controlling the cleanup of these substances, wastes, or material.
     S/te means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
     utilize it or used to own, operate, or utilize it, including disposal sites.

     Hazardousmaterialmeans anything an environmental law defines as a hazardouswaste, hazardoussubstance, toxic
     substance, hazardous material, pollutant, contaminant, or similar term.

 Report all notices, releases, and proceedings that you know about, regardless of whenthey occurred.

 24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental taw?

     BlNo
     Q Yes. Fill in the details.
                                                           Governmental unit                            Environmental law, if you know it    Date of notice



           Name of site                                    Governmental unit



           Number    Street                                Number    Street



                                                           CNy                   State   ZIP Code




           City                       State    ZIPCode



Official Form 107                                 Statement Of FinancialAffairs for Individuals Filing for Bankruptcy                           page 10



            Case 2:19-bk-04943-PS                          Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                   Desc
                                                           Main Document    Page 44 of 49
Debtor1       SHIRLEY ANN BARR                                                                   Case number wimaviti




  a. Have you notified any governmental unit ofany release of hazardous material?

       No
     Q Yes. Fill in the details.
                                                   Governmental       unit                   Environmental law, if you know it                   Date of notice




           Name of sna                            Governmental unit


           Number     Street                      Nuniber    Street




                                                  CKy                    State ZIPCode

           CUy                 State   ZtPCode


 26.Haveyou been a party in any judicial or administrative proceeding underany environmental law? Include settlements and orders.
     el No
     Q Yes.Fill inthedetails.
                                                                                                                                                  Status of the
                                                    Court or agency                               Nature of the case
                                                                                                                                                  case


          Case tide
                                                                                                                                                  Q Pending
                                                                                                                                                  Q Onappeal
                                                    Number     Street                                                                             a Concluded

          Case number
                                                    CUy                      State ZIPCode


 Part 11;         Ohr*D«t«BaAboutYour B-l                 or Co«n«cUM» to Any S
 27. Within4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
          Q A soteproprietoror self-employed ina trade, professron, or otheractivity, eitherfull-timeor part-time
          Q A member ofa limited liability company (U-C) or limited liability partnership (U-P)
          Q A partner in a partnership
          Q An officer, director,or managingexecutiveofa corporation
          Q An ownerofat feast5% ofthevotingorequitysecuritiesofa corporation
     d No.Noneoftheaboveapplies. Goto Part12.
     Q Yes. Checkall that apply above andfill in the details below for eachbusiness.
                                                    Describethe nature of the business                          Employer WenUflcaUonnumber
                                                                                                                Do not include Social Security number or FTIN.
           Business Name


                                                                                                                EIN: __-______.
           Number     Street

                                                    Nameof accountantor bookkeeper                              Dates business existed


                                                                                                                From               To

           City                State   ZIPCode
                                                    Describe the nature of the business                         Employer Identification number
                                                                                                                Donot include Social Security number or mN.
           Business Name


                                                                                                                EIN: _ _ -_ __ _ _ _ _.
           Number     Street
                                                    Nameof accountantor bookkeeper                              Dates business existed



                                                                                                                From               To
           City                State   ZtPCode


OfRciat Form 107                         Statement of FinancialAffairs for Individuals Filing for Bankruptcy                                        page 11


           Case 2:19-bk-04943-PS                  Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                              Desc
                                                  Main Document    Page 45 of 49
 Debtor1      SHtRLEY ANN BARR                                                                Case number v




                                                      Describe the nature of the business                     Employer IdenGficaBon number
                                                                                                              Do not includeSocial Securitynumber or mN.
           Business Name

                                                                                                              EIN: __-______.
           Number   Street
                                                      Name d accountant or bookkeeper                         Dates business existed



                                                                                                              From              To
           City                  State   ZIP Code




  28.Within2 years beforeyou fitedfor bankruptcy, didyou ghrea financialstatementto anyoneaboutyour business?Includealtfinancial
      institutions, creditors, or other parties.

      ei No
      l-l Yes.Fill inthedetailsbelow.
                                                      Date issued




           Name                                       WN/DD/YYYY


           Number   Street




           CBy                   State   ZIP Code




  Part 12: Sign

      I have read <heanswers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
      answers are tiue and correct I understand that making a false statement, concealing property, or obtaining money or property by fraud
      in connectionwitha bankruptcy casecan result in fines upto $250,000, or imprisonmentTorup to 20years, or both.
      18 U.S.C. §§ 152, 1341, 1519,and3571.
                       <<



              nature of Debtor                                        Signature of Debtor 2


           p^eV-^-/^                                                  Date
      Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
           No
      a Yes


      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
      a No
      Sf Yes. Nameofpersonsteven malkin #81725                                                     Attachthe Bankmptcy Petition Pwparer's Notice,
                                                                                                    Declaration, and S/gr»a(ure (Official Form 119).




Ofiicial Foim 107                          Statement of FinancialAffairsfor IndividualsFiling for Bankruptcy                                  page 12


           Case 2:19-bk-04943-PS                    Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                       Desc
                                                    Main Document    Page 46 of 49
Fill in tnis infoimation to identify your case:

Debtor1         SHIRLEY ANN BARR
                 FirstName                  MUdhName

Debtors
(Spouse, ifffing) Firatdme                  UMfcNune


United States Bankruptcy Court for the: District of Arizona
Case number
(If known)
                                                                                                                                               Q Checkifthisisan
                                                                                                                                                  amendedfiling


 Official Form 106Dec
   ' '                                    0                      .                                            S                 .       S                 12/15
 Iftwo marriedpeople are filingtogether, bothareequally responsiblefor supplying correct information.
 Youmustfilemisfomiwheneveryoufilebankruptcyschedulesoramendedschedules.Makinga falsestatement, concealingproperty, or
 obtainingmoneyor propertybyfraudin connectionwitha bankruptcycasecan result inFinesup to $250,000,or imprisonmentforupto20
 years, or both. 18U.S.C. §§ 152, 1341, 1519,and3571.



                 Sign Below



      Didyou pay or agreeto pay someonewho is NOTanattorneyto help you fill out bankruptcyforms?
      a No
          Yes. NameofpersonSteven malkin # 81725                                               AttachBankn/ptoyPetStonPisparsfsA/oftce,Declaration,anil
                                                                                               Signature (Official Form 119).




     Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
     that they are true and correct




       Signature of Debtor 1                                            Signatureof Debtor 2


       Date     /-^9-/9
                r/ DD /' YYVf
                                                                        Date
                                                                               MM/ DD /   YYYY




Official Form 106Dec                                          Declaration About an Individual Debtor's Schedules


              Case 2:19-bk-04943-PS                       Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                           Desc
                                                          Main Document    Page 47 of 49
Fill in this information to identify your ca e:

Debtor1         SHIRLEY ANN BARR
                 Fjret Name                MtddSe Name

Debtor 2
(Spouse. Iffaiig) RrelNime                 UiddeNam;

United States Bankruptcy Court forthe: District of Arizona
Case number
                                                                                                                                    [-1 Checkifthisis an
(If known)                                                                                                                              amendedfiling



  Official Form 108
  Statement of n ention                                               di         uals iling                                     pter7              12/15

  Ifyou arean individualfilingunderchapter7, you must fill out this form if:
      creditors have claims secured by your property, or
      you have teased personal property and the tease has not expired.
  You must file this form with the courtwithin30 daysafteryou file your bankruptcy petition or bythe dateset for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct infonnation.
  Both debtors must sign and datethe form.
 Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
 write your name and case number (if known).

                   List Your Creditors Who Have Secured Claims

   1. Forany creditorsthat you listed in Part 1 of ScheduleD: Creditors WhoHaveClaimsSecuredby Property (OfficialForm 106D),fill m the
        information below.

           Identifythe creditor and the propertythat is collateral             Whatdo you intend to do with the property that   Did you claim the property
                                                                               secures a debt?                                  as exempton ScheduleC?

        Creditor's                                                            Q Surrendertheproperty.                           a No
        name:           CASH TIME
                                                                              Q Retain thepropertyandredeemit.                  ^ Yes
        Description of 2006 IMPALA                                               Retain the property and enter into a
        property
        securing debt:                                                           ReaffirmationAgreement.
                                                                              Q Retainthepropertyand[explain]:


        Creditor's                                                            Q Surrender the property.                         a No
        name:
                                                                              Q Retain thepropertyandredeemit.                  a Yes
        Description of
        property
                                                                              Q Retainthe propertyandenterinto a
                                                                                 Reaffirmahon Agreement.
        securing debt:
                                                                              Q Retain thepropertyand[explain]:


        Creditor's                                                            Q Surrender the property.                         Q No
        name:
                                                                              Q Retain thepropertyandredeemit.                  Q Yes
        Description of
                                                                              Q Retain the property and enter into a
        property
                                                                                 ReafRrmation Agreement.
        securing debt:
                                                                              Q Retain thepropertyand[explain]:


        Creditor's                                                            Q Surrender the property.                         Q No
        name:
                                                                              Q Retainthe propertyandredeemit.                  Q Yes
        Description of
        property
                                                                              Q Retain thepropertyandenterinto a
                                                                                 RsaffwmaiSon Agreement.
        securing debt:
                                                                              Q Retainthe propertyand[explain]:


  Official Form 108                          Statement of Intention for Individuals Filing Under Chapter 7                               page 1
               Case 2:19-bk-04943-PS                         Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                            Desc
                                                             Main Document    Page 48 of 49
 Debtor 1            SHIRLEY ANN BARR                                                           Case number (tftnown




   Pa rt 2:          List Your Unexpired Personal Property Lea-s

   For any unexpiredpersonal property tease that you listed in ScheduleG: Executory Contracts and Unexplred Leases(Official Form 106G),
   fill in the information below. Do not list real estate teases. Unexpired leases are leases that are still in effect; the tease period has not yet'
   ended. You may assume an unexpiredpersonal property lease if the trustee does not assume it 11 U.S.C. § 365(p)(2).

            Describe your unexpired personal property leases                                                           Wifl th®lease beassumed?

        Lessor's name:                                                                                                 UNO
                                                                                                                       Ores
        Description of leased
        property:


        Lessor's name:                                                                                                 a No
                                                                                                                       a Yes
        Description of teased
        property:



        Lessor's name:                                                                                                 a No
        Description of teased                                                                                          a Yes
        property:



        Lessor's name:                                                                                                 a No
                                                                                                                       a Yes
        Description of leased
        property:


        Lessor's name:                                                                                                 Q No
                                                                                                                       a Yes
       Description of leased
       property:


        Lessor's name:                                                                                                 a No
                                                                                                                       a Yes
       Description of leased
       property:



       Lessor's name:                                                                                                  a No
                                                                                                                       a Yes
       Description of leased
       property:




   Part 3:           Sign Below



     Under penalty of perjury, I declare that I have indicatedmy intention about any property of my estate that secures a debtand any
     personal property that is subject to an unexpired tease.
                ^

                                      ^ZA<^_
       Signature of Debtor                                         Signature of Debtor 2


       Date          -^                                            Date.
                M/    DD   /   YYYY                                        MM /   DO /   YYYY




Official Form 108                              Statement of Intention for Individuals Filing Under Chapter 7                           page 2
               Case 2:19-bk-04943-PS                  Doc 4 Filed 04/24/19 Entered 04/25/19 13:33:16                                  Desc
                                                      Main Document    Page 49 of 49
